Name: Council Regulation (EEC) No 2727/79 of 3 December 1979 opening, allocating and providing for the administration of a Community tariff quota for certain hand-woven fabrics, pile and chenille, falling within heading Nos ex 50.09, ex 55.07, ex 55.09 and ex 58.04 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 12 . 79 Official Journal of the European Communities No L 313 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2727/79 of 3 December 1979 opening, allocating and providing for the administration of a Community tariff quota for certain handwoven fabrics, pile and chenille, falling within heading Nos ex 50.09, ex 55.07, ex 55.09 and ex 58.04 of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES , provisions of Council Regulation (EEC) No 2779/78 of 23 November 1978 on the procedure for applying the European unit of account (EUA) to legal acts adopted in the customs sphere (*), and in particular Article 2 thereof ;Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas equal and continuous access to the quotas should be ensured for all Community importers and the rate of levy for the quotas should be applied consistently to all imports until the quotas are used up ; whereas, in the light of the principles outlined above, a Community tariff quota arrangement based on an allocation between the Member States would seem to preserve the Community nature of the said quotas ; whereas , to represent as closely as possible the actual development of the market in the said goods , the allocation should follow proportionately the requirements calculated both on the basis of statistics of imports from third countries during a representative reference period and on the basis of the economic prospects for the tariff year in question ; Whereas, as regards handwoven fabrics of silk, waste silk other than noil and cotton, falling within heading Nos ex 50.09 and ex 55.09 , the European Economic Community has declared its readiness to open annual duty-free Community tariff quotas up to the value ( customs value) of 1 000 000 units of account for each ; whereas , in pursuance meanwhile of the Declaration of Intent concerning commercial relations with certain Asiatic countries , the quota amounts have been raised to 2200000 European units of account in respect of silk fabrics and to 2000000 European units of account in respect of cotton fabrics, and the benefit of the tariff quotas in question has been extended to certain other textile products falling within heading Nos ex 55.07 and ex 58.04 of the Common Customs Tariff, in silk or cot ­ ton ; whereas products may be admitted under the Community tariff quota only on production of a certificate of manufacture recognized by the competent authorities of the European Economic Community, such products being stamped in a manner approved by such authorities at the beginning and end of each item and carried direct from the country of manufacture to the Community ; whereas therefore on 1 January 1980 the tariff quotas concerned should be opened in accordance with the Whereas , however, in the statistical nomenclatures there is no specific classification for the handwoven fabrics concerned ; whereas in these circumstances it has been impossible to collect sufficiently precise and representative statistics ; whereas the quantities charged against the shares allocated to the Member States for the Community tariff quotas opened for certain of these fabrics for 1976 , 1977 and 1978 were as follows : O OJ No L 333 , 30. 11 . 1978, p. 5 . No L 313 /2 Official Journal of the European Communities 10 . 12 . 79 1 . Woven fabrics of silk or of waste silk other than noil (heading No ex 50.09 of the Common Customs Tariff): Member States 1976 1977 1978 u.a . % u.a . % u.a . % Benelux 9 130 1.44 34 250 2-29 46 567 2 16 Denmark 30 078 4.75 25 542 1.71 66 150 3-06 Germany 322 362 50.95 1 092 235 73-12 1 537 429 71.19 France 41 199 6-51 85 716 5-74 164 400 7-61 Ireland       Italy 47 513 7.51 143 236 9.59 207 000 9-59 United Kingdom 182 446 28.84 112 706 7-55 138 000 6.39 2 . Woven fabrics of cotton (heading Nos ex 55.07, ex 55.09 and ex 58.04 of the Common Customs Tariff): Member States 1976 1977 1978 u.a . % u.a . % u.a . % Benelux 86 400 4.42 58 050 2.91 53 986 2.62 Denmark 98 000 5.01 98 000 4-92 134 946 6-55 Germany 187 200 9.58 210 070 10.54 213 300 10-36 France 764 400 39.12 764 400 38.37 720 300 34-98 Ireland 6 770 0.35 12 152 0.61 44 351 2-15 Italy 90 000 4.61 90 000 4.52 103 500 5.03 United Kingdom 721 349 36-91 759 600 38.13 788 700 38-31 Whereas , in view of the variations in these figures, the latter cannot lead to a firm conclusion on the real requirements of each Member State referred to above for the tariff period under consideration ; whereas, so that the Community tariff quotas in question may be allocated fairly among the Member States , these factors make it possible to express the initial percentage shares in the quota volume roughly as follows : first being allocated among the Member States and the second held as a reserve to cover at a later date the requirements of Member States who have used up their initial shares ; whereas, to give importers some degree of certainty, the first successive amount of each Community tariff quota should be fixed at a relatively high level , at approximately 48 % for silk goods and at approximately 74 % for cotton goods ; Whereas the initial shares may be used up fairly quickly ; whereas , therefore , to avoid disruption of supplies , any Member State which has almost used up one of its initial shares should draw a supplementary share from the corresponding reserve ; whereas this must be done by each Member State as each one of its supplementary shares is almost used up, and as many times as the reserve allows ; whereas each initial and supplementary share must be valid until the end of the quota period ; whereas this form of administration requires close collaboration between the Member States and the Commission, and the Commission must be in a position to follow the extent to which the tariff quotas have been used up and inform the Member States thereof ; Whereas, if at a given date in the quota period a Member State has a considerable quantity of one of Member States Silk goods (heading No ex 50.09) Cotton goods (heading Nos ex 55.07, ex 55.09 and ex 58.04) Benelux 5.08 3.65 Denmark 5.08 6.62 Germany 42.32 1216 France 25.41 39.72 Ireland 3.33 2.39 Italy 10.26 3.68 United Kingdom 8.49 31.78 Whereas, to take account of future import trends for the goods under consideration, each quota volume should be divided into two successive amounts, the 10 . 12 . 79 Official Journal of the European Communities No L 313/3 its initial shares left over, it is essential that it should return a significant proportion thereof to the reserve to prevent a part of one or other of the Community quotas from remaining unused in one Member State while it could be used in others ; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation relating to the administration of the quota shares allocated to that economic union may be carried out by any one of its members , HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1980 , for each of the two categories of the following products, Community tariff quotas of a volume corresponding to the customs value indicated shall be opened : (EUA) CCT heading No Description Quota volume 2 200 000( a ) ex 50.09 (b) ex 55.07 ex 55.09 ex 58.04 Handwoven fabrics of silk , of noil or other waste silk Handwoven cotton gauze Other handwoven fabrics of cotton Handwoven pile fabrics and chenille fabrics (other than terry products of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05) of cotton , woven on hand looms 2 000 000 ( b ) bearing, at the beginning and end of each item, a stamp approved by the said authorities ( 2 ); ( c ) carried direct from the country of manufacture to the European Economic Community. 2 . Within these tariff quotas the Common Customs Tariff duties shall be totally suspended . 3 . For the purposes of this Regulation : ( a ) 'handwoven fabrics ' means fabrics woven on looms moved exclusively by hand or foot ; ( b ) 'customs value ' means the value resulting from Council Regulation (EEC) No 803 /68 of 27 June 1968 on the value of goods for customs purposes ( 1 ). 4 . Admission under these quotas shall , however, be granted only for fabrics , pile and chenille : ( a ) accompanied by a certificate of manufacture recognized by the competent authorities of the European Economic Community and conforming to one of the examples in the Annexes , endorsed by a recognized authority in the country of manufacture ; 5 . In this respect, the following shall be considered to have been carried direct : ( a ) goods which, in carriage, do not cross the territory of a non-member country of the European Communities . Goods temporarily held in power of non-member countries shall not be excluded from the definition of direct carriage provided that they are not transhipped there ; ( b ) goods which, in carriage, cross the territory of one or more non-member countries of the European Communities or are transhipped in such a country, provided that they cross such ( 2 ) It is agreed that this subparagraph shall not prevent a lead seal approved by the authorities from consti ­ tuting performance of the terms of this subparagraph.(*) OJ No L 148 , 28 . 6. 1968 , p. 1 . No L 313 /4 Official Journal of the European Communities 10 . 12 . 79 territory while covered by a single transport document drawn up in the country of manu ­ facture. Article 2 1 . A first successive amount of a value correspond ­ ing to 1 062 000 European units of account for the products falling within heading No ex 50.09 , and to 1 480 500 European units of account for the products falling within heading Nos ex 55.07, ex 55.09 , and ex 58.04, shall be allocated among the Member States ; the respective shares of the Member States , which subject to Article 5 shall be valid from 1 January to 31 December 1980, shall correspond to the following values : ( a ) for the products falling within heading No ex 50.09, referred to in Article 1 ( 1 ): (EUA) Benelux Denmark Germany France Ireland Italy United Kingdom 54 000 54 000 450 000 270 000 35 400 109 000 90 200 Article 3 1 . If 90 % or more of one of a Member State's initial shares as specified in Article 2 ( 1 ), or of that share minus the portion returned to the reserve where Article 5 is applied , has been used up, that Member State shall without delay, by notifying the Commission , draw a second share equal to 15 % of its initial share , rounded up where necessary to the next unit , to the extent permitted by the amount of the reserve . 2 . If , after one or other of its initial shares has been used up, 90 % or more of the second share drawn by a Member State has been used up, that Member State shall , in accordance with the conditions imposed by paragraph 1 , draw a third share , equal to 7.5 % of its initial share, rounded up where necessary to the next unit. 3 . If , after one or other of its second shares has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall , in accordance with the same conditions , draw a fourth share equal to the third . This process shall continue to apply until the reserve is used up . 4. By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those fixed in those paragraphs if there are grounds for believing that those fixed may not be used up . It shall inform the Commission of its reasons for applying this paragraph . Article 4 Supplementary shares drawn pursuant to Article 3 shall be valid until 31 December 1980 . Article 5 Member States shall return to the reserve, not later than 1 October 1980 , the unused portion of their initial share which, on 15 September 1980 , is in excess of 20 % of the initial amount. They may return a larger quantity if there are reasons to believe that such quantity might not be used . Each Member State shall , not later than 1 October 1980, notify the Commission of the total quantities of the said goods imported up to and including 15 September 1980 and charged against the appro ­ priate Community tariff quota, and any quantities of the initial shares returned to the corresponding reserves . (b ) for the products falling within heading Nos ex 55.07 , ex 55.09 and ex 58.04 , referred to in Article 1 ( 1 ): (EUA) 54 000 98 000 180 000 588 000 35 400 54 500 470 600 Benelux Denmark Germany France Ireland Italy United Kingdom 2. The second successive amount of each of the quotas referred to in Article 1 ( 1 ) and corresponding to 1 137 400 and 519 500 European units of account respectively shall constitute the reserve . 3 . The provisions of Regulation (EEC) No 2779/78 , and in particular Article 2 thereof, shall apply for the purposes of determining the equivalent value in national currencies of amounts expressed in EUA . 10 . 12 . 79 Official Journal of the European Communities No L 313 / 5 3 . The Member States shall charge imports of the said goods against their shares as and when such goods are declared for customs purposes to be for free circulation . 4 . The extent to which a Member State has used up its share shall be determined on the basis of imports charged in accordance with paragraph 3 . Article 8 At the request of the Commission, Member States shall inform it of imports of the products concerned actually charged against their shares . Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall , as soon as it has been notified , inform each State of the extent to which the reserves have been used up . It shall inform the Member States, not later than 5 October 1980, of the amounts still in reserve after amounts have been returned thereto pursuant to Article 5 . It shall ensure that the drawing which uses up a reserve is limited to the balance available and to this end shall specify the amount thereof to the Member State making the last drawing. Article 7 1 . The Member States shall take all measures necessary to ensure that supplementary shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares in the Community tariff quotas . 2 . The Member States shall ensure that importers of the said goods established in their territory have free access to the shares allocated to them . Article 9 The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is observed . Article 10 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 December 1 979 . For the Council The President B. LENIHAN No L 313 /6 Official Journal of the European Communities 10 . 12 . 79 ANNEX I  ANNEXE I  ANHANG I  ALLEGATO I  BIJLAGE I  BILAG I CERTIFICATE IN REGARD TO SILK OR COTTON HANDLOOM FABRICS CERTIFICAT CONCERNANT LES TISSUS DE SOIE OU DE COTON TISSÃ S SUR MÃ TIERS Ã MAIN BESCHEINIGUNG FÃ R AUF HANDWEBSTÃ HLEN HERGESTELLTE GEWEBE AUS SEIDE ODER BAUMWOLLE CERTIFICATO RELATIVO AI TESSUTI DI SETA O DI COTONE LAVORATI SU TELAI A MANO CERTIFICAAT BETREFFENDE OP HANDWEEFGETOUWEN VERVAARDIGDE WEEFSELS VAN ZIJDE OF KATOEN CERTIFIKAT VEDRÃRENDE HÃ NDVÃ VEDE STOFFER AF SILKE ELLER BOMULD No N ° Nr. N. Nr. Nr. The Government of India Le gouvernement de l'Inde Die Regierung Indiens Il governo dell'India De Regering van India Indiens regering Ministry of Commerce or Industry MinistÃ ¨re du commerce ou de l'industrie Ministerium fÃ ¼r Handel oder Industrie Ministero del commercio o dell'industria Ministerie van Handel of Industrie Ministeriet for Handel eller Industri Textile Committee Central Silk Board or (for silk fabrics ) ou (pour les tissus de soie ) oder ( fÃ ¼r Gewebe aus Seide) o (per i tessuti di seta ) of (voor weefsels van zijde ) eller ( for stoffer af silke ) certifies that the consignment described below includes only certifie que l'envoi dÃ ©crit ci-aprÃ ¨s contient exclusivement bescheinigt, daÃ  die nachstehend bezeichnete Sendung ausschlieÃ lich certifica che la partita descritta qui appresso contiene esclusivamente verklaart dat de hierna omschreven zending uitsluitend attesterer, at nedenfor beskrevne forsendelse udelukkende indeholder 10 . 12 . 79 Official Journal of the European Communities No L 313 / 7 handloom fabrics of the cottage industry, des tissus fabriquÃ ©s sur mÃ ©tiers Ã main par l'artisanat rural, in lÃ ¤ndlichen Handwerksbetrieben auf HandwebstÃ ¼hlen hergestellte Gewebe enthÃ ¤lt, dei tessuti fabbricati dall'artigianato rurale su telai a mano, weefsels bevat welke in de huisindustrie op handweefgetouwen zijn vervaardigd, hÃ ¥ndvÃ ¦vede stoffer fremstillet af landsbyhÃ ¥ndvÃ ¦rkere, that the fabrics are of Indian manufacture, que les tissus sont de fabrication indienne. daÃ  diese GÃ ©webe in Indien hergestellt sind che i tessuti sono di fabbricazione indiana dat deze weefsels van Indiaas fabrikaat zijn , at stofferne er af indisk fabrikat. and exported from India to the Member States of the European Communities . et sont exportÃ ©s de l'Inde Ã destination des Ã tats membres des CommunautÃ ©s europÃ ©ennes. und aus Indien nach den Mitgliedstaaten der EuropÃ ¤ischen Gemeinschaften ausgefÃ ¼hrt werden. e sono esportati dall'India a destinazione degli Stati membri delle ComunitÃ europee. en van India naar de Lid-Staten van de Europese Gemeenschappen worden geÃ «xporteerd. og udfÃ ¸res fra Indien til De europÃ ¦iske FÃ ¦llesskabers medlemsstater. 1 . Name and address of exporter in India 1 . Nom et adresse de l'exportateur en Inde 1 . Name und Anschrift des AusfÃ ¼hrers in Indien 1 . Nome e indirizzo dell'esportatore in India 1 . Naam en adres van de exporteur in India 1 . Navn og adresse pÃ ¥ eksportÃ ¸ren i Indien 2. Name and address of importer in a Member State of the European Communities 2 . Nom et adresse de l'importateur dans un Etat membre des CommunautÃ ©s europÃ ©ennes 2. Name und Anschrift des EinfÃ ¼hrers in einen Mitgliedstaat der EuropÃ ¤ischen Gemeinschaften 2 . Nome e indirizzo dell'importatore in uno Stato membro delle ComunitÃ europee 2 . Naam en adres van de importeur in een Lid-Staat van de Europese Gemeenschappen 2. Navn og adresse pÃ ¥ importÃ ¸ren i en af De europÃ ¦iske FÃ ¦llesskabers medlemsstater 3 . To each piece of fabric is attached a seal No 3 . Chaque piÃ ¨ce de tissu est munie d'un plomb n ° 3 . Jedes GewebestÃ ¼ck ist mit einer Plombe Nr versehen 3 . Ogni pezza di tessuto Ã ¨ munita di un sigillo di piombo n 3 . Ieder stuk weefsel is voorzien van een loodje nr 3 . Hvert stofstykke er forsynet med en plombe nr 4 . Port or airport of dispatch 4. Port ou aÃ ©roport d'embarquement 4. Verladehafen oder Verladeflughafen 4. Porto o aeroporto d'imbarco 4. Haven of luchthaven van inlading 4 . Lastehavn eller -lufthavn 5 . Ship 5 . Bateau 5 . Schiff 5 . Nave 5 . Schip 5 . Skib 6. Bill of lading (date) 6 . Connaissement (date) 6. Konnossement (Datum) 6 . Polizza di carico (data ) 6 . Datum connossement 6. Konnossement (dato ) No L 313 / 8 Official Journal of the European Communities 10 . 2 . 79 7. Port or airport of destination 7 . Port ou aÃ ©roport de destination 7. Bestimmungshafen oder Bestimmungsflughafen 7. Porto o aeroporto di destinazione 7. Haven of luchthaven van bestemming 7. Bestemmelseshavn eller -lufthavn 8 . Member State of destination 8 . Ã tat membre de destination 8 . Bestimmungsmitgliedstaat 8 . Stato membro destinatario 8 . Lid-Staat van bestemming 8 . Bestemmelsesmedlemsstat Place and date of issue Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelse Seal of issuing body Cachet de l'organisme Ã ©metteur Stempel der ausstellenden BehÃ ¶rde Timbro dell'ufficio emittente Stempel van de met de afgifte belaste instantie Den udstedende myndigheds stempel (Signature of officer responsible) (Signature du responsable) (Unterschrift des Zeichnungsberechtigten ) (Firma dell'incaricato) (Handtekening van de verantwoordelijke ambtenaar) (Den ansvarlige tjenestemands underskrift) Textile Committee Central Silk Board 10 . 12 . 79 Official Journal of the European Communities No L 313 /9 Description of fabrics Package CCT heading No Description of goods (Common Customs Tariff) Detailed description of fabrics Number ot pieces m* Weight in kg Serial No Marks and numbers Number - and nature Description des tissus I Colis NumÃ ©ro du tarif douanier commun DÃ ©signation des marchandises ( tarif douanier commun) Description dÃ ©taillÃ ©e des tissus Nombre de piÃ ¨ces MÃ ¨tres carrÃ ©s Poids en kg NumÃ ©ro d'ordre Marques et numÃ ©ros Nombre et nature Beschreibung der Gewebe PackstÃ ¼cke Nummer des Gemeinsamen Zolltarifs Warenbezeichnung (Gemeinsamer Zolltarif) Genaue Beschreibung der Gewebe Anzahl der GewebestÃ ¼cke m* Gewicht in kg Laufende Nummer Zeichen und Nummern Anzahl und Art Descrizione dei tessuti Colli Numero della tariffa doganale comune Designazione delle merci (Tariffa doganale comune ) Descrizione dettagliata dei tessuti Totale delle pezze Metri quadrati Peso in kg Numero d'ordine Marche e numeri Numero e natura Omschrijving van de weefsels Colli Post van het gemeenschappe ­ lijk douanetarief Omschrijving van de goederen volgens net gemeenschappelijk douanetarief Nauwkeurige omschrij ­ ving van de weefsels Aantal stukken Aantal m' Gewicht in kg Volg ­ nummer Merken en nummers Aantal en soort Beskrivelse af stofferne Kolli LÃ ¸be ­ nummer Pos . i den fÃ ¦lles toldtarif Varebeskrivelse (den fÃ ¦lles toldtarif) NÃ ¸je beskrivelse af stofferne Antal stykker Antal m* Vegt i kgMÃ ¦rker og numre Antal og art No L 313 / 10 Official Journal of the European Communities 10 . 12 . 79 ANNEX U  ANNEXE U  ANHANG U  ALLEGATO II  BIJLAGE U  BILAG II CERTIFICATE IN REGARD TO SILK OR COTTON HANDLOOM FABRICS CERTIFICAT CONCERNANT LES TISSUS DE SOIE OU DE COTON TISSÃ S SUR MÃ TIERS Ã MAIN BESCHEINIGUNG FÃ R AUF HANDWEBSTÃ HLEN HERGESTELLTE GEWEBE AUS SEIDE ODER BAUMWOLLE CERTIFICATO RELATIVO AI TESSUTI DI SETA O DI COTONE LAVORATI SU TELAI A MANO CERTIFICAAT BETREFFENDE OP HANDWEEFGETOUWEN VERVAARDIGDE WEEFSELS VAN ZIJDE OF KATOEN CERTIFIKAT VEDRÃRENDE HÃ NDVÃ VEDE STOFFER AF SILKE ELLER BOMULD No No Nr. N. Nr. Nr. The Government of Pakistan Le gouvernement du Pakistan Die Regierung Pakistans Il governo del Pakistan De Regering van Pakistan Pakistans regering Ministry of Commerce MinistÃ ¨re du commerce et de l'industrie Ministerium fÃ ¼r Handel und Industrie Ministero del commercio e dell'industria Ministerie van Handel en Industrie Ministeriet for Handel og Industri Export Promotion Bureau certifies that the consignment described below includes only certifie que l'envoi dÃ ©crit ci-aprÃ ¨s contient exclusivement bescheinigt, daÃ  die nachstehend bezeichnete Sendung ausschlieÃ lich certifica che la partita descritta qui appresso contiene esclusivamente verklaart dat de hierna omschreven zending uitsluitend attesterer, at nedenfor beskrevne forsendelse udelukkende indeholder handloom fabrics of the cottage industry, des tissus fabriquÃ ©s sur mÃ ©tiers Ã main par l'artisanat rural, in lÃ ¤ndlichen Handwerksbetrieben auf HandwebstÃ ¼hlen hergestellte Gewebe enthÃ ¤lt, dei tessuti fabbricati dall'artigianato rurale su telai a mano, weefsels bevat welke in de huisindustrie op handweefgetouwen zijn vervaardigd, hÃ ¥ndvÃ ¦vede stoffer fremstillet af landsbyhÃ ¥ndvÃ ¦rkere, 10 . 12 . 79 Official Journal of the European Communities No L 313 / 11 that the fabrics arc manufactured in Pakistan, que les tissus sont de fabrication pakistanaise, daÃ  diese Gewebe in Pakistan hergestellt sind che i tessuti sono di fabbricazione pachistana dat deze weefsels van Pakistaans fabrikaat ziin , at stofferne er af pakistansk fabrikat , and exported from Pakistan to the Member States of the European Communities . et sont exportÃ ©s du Pakistan Ã destination des Ã tats membres des CommunautÃ ©s europÃ ©ennes. und aus Pakistan nach den Mitgliedstaaten der EuropÃ ¤ischen Gemeinschaften ausgefÃ ¼hrt werden . e sono esportati dal Pakistan a destinazione degli Stati membri delle ComunitÃ europee. en van Pakistan naar de Lid-Staten van de Europese Gemeenschappen worden geÃ «xporteerd . og udfÃ ¸res fra Pakistan til De europÃ ¦iske FÃ ¦llesskabers medlemsstater. 1 . Name and address of exporter in Pakistan 1. Nom et adresse de l'exportateur au Pakistan 1 . Name und Anschrift des AusfÃ ¼hrers in Pakistan 1 . Nome e indirizzo dell'esportatore in Pakistan 1 . Naam en adres van de exporteur in Pakistan 1 . Navn og adresse pÃ ¥ eksportÃ ¸ren i Pakistan 2. Name and address of importer in a Member State of the European Communities 2. Nom et adresse de l'importateur dans un Ã tat membre des CommunautÃ ©s europÃ ©ennes 2. Name und Anschrift des EinfÃ ¼hrers in einen Mitgliedstaat der EuropÃ ¤ischen Gemeinschaften 2 . Nome e indirizzo dell'importatore in uno Stato membro delle ComunitÃ europee 2 . Naam en adres van de importeur in een Lid-Staat van de Europese Gemeenschappen 2 . Navn og adresse pÃ ¥ importÃ ¸ren i en af De europÃ ¦iske FÃ ¦llesskabers medlemsstater 3 . Each piece of fabric bears a stamp at both ends 3. Chaque piÃ ¨ce de tissu porte au dÃ ©but et Ã la fin un cachet 3 . Jedes GewebestÃ ¼ck trÃ ¤gt am Anfang und am Ende einen Stempel 3 . Ogni pezza di tessuto porta all'inizio e alla fine un timbro 3 . Ieder stuk weefsel draagt aan het begin en aan het einde een stempel 3 . Hvert stofstykke bÃ ¦rer i begyndelsen og slutningen et stempel 4. Port or airport of dispatch 4. Port ou aÃ ©roport d'embarquement 4. Verladehafen oder Verladeflughafen 4. Porto o aeroporto d'imbarco 4. Haven of luchthaven van inlading 4. Lastehavn eller -lufthavn 5 . Ship 5 . Bateau 5. Schiff 5 . Nave S. Schip 5 . Skib 6. Bill of lading (date) 6 . Connaissement ( date) 6 . Konnossement (Datum) 6. Polizza di carico (data) 6 . Datum connossement 6. Konnossement (dato) 7 . Port or airport of destination 7. Port ou aÃ ©roport de destination 7. Bestimmungshafen oder Bestimmungsflughafen 7. Porto o aeroporto di destinazione 7. Haven of luchthaven van bestemming 7. Bestemmelseshavn eller -lufthavn No L 313 / 12 Official Journal of the European Communities 10 . 12 . 79 8 . Member State of destination 8 . Ã tat membre de destination 8 . Bestimmungsmitgliedstaat 8 . Stato membro destinatario 8. Lid-Staat van bestemming 8. Bestemmelsesmedlemsstat Place and date of issue Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelse Seal of issuing body Cachet de l'organisme Ã ©metteur Stempel der ausstellenden BehÃ ¶rde Timbro dell'ufficio emittente Stempel van de met de afgifte belaste instantie Den udstedende myndigheds stempel (Signature of officer responsible) (Signature du responsable) (Unterschrift des Zeichnungsberechtigten) (Firma dell'incaricato) (Handtekening van de verantwoordelijke ambtenaar) (Den ansvarlige tjenestemands underskrift) Export Promotion Bureau 10 . 12 . 79 Official Journal of the European Communities No L 313 / 13 Description of fabrics Package CCT heading No Description of goods (Common Customs Tariff) Detailed description of fabrics Number ot pieces m* Weight in kg Serial No Marks and numbers Number and nature Description des tissus Colis NumÃ ©ro du tarif douanier commun DÃ ©signation des marchandises (tarif douanier commun) Description dÃ ©taillÃ ©e des tissus Nombre de piÃ ¨ces MÃ ¨tres carrÃ ©s Poids en kg NumÃ ©ro d'ordre Marques et numÃ ©ros Nombre et nature Beschreibung der Gewebe PackstÃ ¼cke Nummer des Gemeinsamen Zolltarifs Warenbezeichnung (Gemeinsamer Zolltarif) Genaue Beschreibung der Gewebe Anzahl der GewebestÃ ¼cke m* Gewicht in kg Laufende Nummer Zeichen und Nummern Anzahl und Art Descrizione dei tessuti Colli Numero della tariffa doganale comune Designazione delle merci (Tariffa doganale comune) Descrizione dettagliata dei tessuti Totale delle pezze Metri quadrati Peso in kg Numero d'ordine Marche e numeri Numero e natura Omschrijving van de weefsels Colli Post van het gemeenschappe ­ lijk douanetarief Omschrijving van de goederen volgens het gemeenschappelijk douanetarief Nauwkeurige omschrij ­ ving van de weefsels Aantal stukken Aantal m* Gewicht in kg Volg ­ nummer Merken en nummers Aantal en soort Beskrivelse at stofferne Kolli NÃ ¸je beskrivelse af stofferne Antal stykker Antal m' VÃ ¦gt i kg LÃ ¸be ­ nummer Pos . i den fÃ ¦lles toldtarif Varebeskrivelse (den fÃ ¦lles toldtarif)MÃ ¦rker og numre Antal og art No L 313 / 14 Official Journal of the European Communities 10 . 12 . 79 ANNEX 111  ANNEXE 111  ANHANG III  ALLEGATO 111  BIJLAGE UI  BILAG 111 CERTIFICATE IN REGARD TO SILK OR COTTON HANDLOOM FABRICS CERTIFICAT CONCERNANT LES TISSUS DE SOIE OU DE COTON TISSÃ S SUR MÃ TIERS Ã MAIN BESCHEINIGUNG FÃ R AUF HANDWEBSTÃ HLEN HERGESTELLTE GEWEBE AUS SEIDE ODER BAUMWOLLE CERTIFICATO RELATIVO AI TESSUTI DI SETA O DI COTONE LAVORATI SU TELAI A MANO CERTIFICAAT BETREFFENDE OP HANDWEEFGETOUWEN VERVAARDIGDE WEEFSELS VAN ZIJDE OF KATOEN CERTIFIKAT VEDRÃRENDE HÃ NDVÃ VEDE STOFFER AF SILKE ELLER BOMULD No No Nr. N. Nr. Nr. The Government of Thailand Le gouvernement de la ThaÃ ¯lande Die Regierung Thailands Il governo della Tailandia De Regering van Thailand Thailands regering Ministry of Commerce Department of Foreign Trade certifies that the consignment described below includes only certifie que l'envoi dÃ ©crit ci-aprÃ ¨s contient exclusivement bescheinigt, daÃ  die nachstehend bezeichnete Sendung ausschlieÃ lich certifica che la partita descritta qui appresso contiene esclusivamente verklaart dat de hierna omschreven zending uitsluitend attesterer, at nedenfor beskrevne forsendelse udelukkende indeholder handloom fabrics of the cottage industry, des tissus fabriquÃ ©s sur mÃ ©tiers Ã main par l'artisanat rural , in lÃ ¤ndlichen Handwerksbetrieben auf HandwebstÃ ¼hlen hergestellte Gewebe enthÃ ¤lt, dei tessuti fabbricati dall'artigianato rurale su telai a mano, weefsels bevat welke in de huisindustrie op handweefgetouwen zijn vervaardigd, hÃ ¥ndvÃ ¦vede stoffer fremstillet af landsbyhÃ ¥ndvÃ ¦rkere, that the fabrics are of Thail manufacture, que les tissus sont de fabrication thaÃ ¯landaise, daÃ  diese Gewebe in Thailand hergestellt sind che i tessuti sono di fabbricazione tailandese dat deze weefsels van Thailands fabrikaat zijn, at stofferne er af thailandsk fabrikat, 10 . 12 . 79 Official Journal of the European Communities No L 313/ 15 and exported from Thailand to the Member States of the European Communities . et sont exportÃ ©s de la ThaÃ ¯lande Ã destination des Ã tats membres des CommunautÃ ©s europÃ ©ennes, und aus Thailand nach den Mitgliedstaaten der EuropÃ ¤ischen Gemeinschaften ausgefÃ ¼hrt werden , e sono esportati dalla Tailandia a destinazione degli Stati membri delle ComunitÃ europee. en van Thailand naar de Lid-Staten van de Europese Gemeenschappen worden geÃ «xporteerd , og udfÃ ¸res fra Thailand til De europÃ ¦iske FÃ ¦llesskabers medlemsstater. 1 . Name and address of exporter in Thailand 1 . Nom et adresse de l'exportateur en ThaÃ ¯lande 1 . Name und Anschrift des AusfÃ ¼hrers in Thailand 1 . Nome e indirizzo de' l'esportatore in Tailandia 1 . Naam en adres van de exporteur in Thailand 1 . Navn og adresse pÃ ¥ eksportÃ ¸ren i Thailand 2 . Name and address of importer in a Member State of the European Communities 2 . Nom et adresse de l'importateur dans un Ã tat membre des CommunautÃ ©s europÃ ©ennes 2 . Name und Anschrift des EinfÃ ¼hrers in einen Mitgliedstaat der EuropÃ ¤ischen Gemeinschaften 2 . Nome e indirizzo dell'importatore in uno Stato membro delle ComunitÃ europee 2. Naam en adres van de importeur in een Lid-Staat van de Europese Gemeenschappen 2 . Navn og adresse pÃ ¥ importÃ ¸ren i en af De europÃ ¦iske FÃ ¦llesskabers medlemsstater 3 . To each piece of fabric is attached a seal No 3 . Chaque piÃ ¨ce de tissu est munie d'un plomb n ° 3 . Jedes GewebestÃ ¼ck ist mit einer Plombe Nr versehen 3 . Ogni pezza di tessuto Ã ¨ munita di un sigillo di piombo n 3 . Ieder stuk weefsel is voorzien van een loodje nr 3 . Hvert stofstykke er forsynet med en plombe nr 4. Port or airport of dispatch 4. Port ou aÃ ©roport d'embarquement 4. Verladehafen oder Verladeflughafen 4. Porto o aeroporto d'imbarco 4. Haven of luchthaven van inlading 4 . Lastehavn eller -lufthavn 5 . Ship 5 . Bateau 5 . Schiff 5 . Nave 5 . Schip 5 . Skib 6 . Bill of lading (date) 6 . Connaissement ( date) 6 . Konnossement (Datum) 6 . Polizza di carico (data ) 6 . Datum connossement 6. Konnossement (dato ) 7 . Port or airport of destination 7. Port ou aÃ ©roport de destination 7 . Bestimmungshafen oder Bestimmungsflughafen 7. Porto o aeroporto di destinazione 7. Haven of luchthaven van bestemming 7 . Bestemmelseshavn eller -lufthavn No L 313 / 16 Official Journal of the European Communities 10 . 12 . 79 8. Member State of destination 8. Ã tat membre de destination 8. Bestimmungsmitgliedstaat 8 . Stato membro destinatario 8 . Lid-Staat van bestemming 8 . Bestemmelsesmedlemsstat Place and date of issue Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelse Seal of issuing body Cachet de l'organisme Ã ©metteur Stempel der ausstellenden BehÃ ¶rde Timbro dell'ufficio emittente Stempel van de met de afgifte belaste instantie Den udstedende myndigheds stempel (Signature of officer responsible) (Signature du responsable) (Unterschrift des Zeichnungsberechtigten) (Firma dell'incaricato) (Handtekening van de verantwoordelijke ambtenaar) (Den ansvarlige tjenestemands underskrift ) Department of Foreign Trade 10 . 12 . 79 Official Journal of the European Communities No L 313/ 17 Description of fabrics Package CCT heading No \ \\\ Serial No Marks and numbers Number and nature Description of goods (Common Customs Tariff) Detailed description of fabrics Number ot pieces m' Weight in kg Description des tissus Colis NumÃ ©ro du tarif douanier commun DÃ ©signation des marchandises ( tarif douanier commun) Description dÃ ©taillÃ ©e des tissus MÃ ¨tres carrÃ ©s Poids en kg NumÃ ©ro d'ordre Marques et numÃ ©ros Nombre et nature Nombre de piÃ ¨ces Beschreibung der Gewebe PackstÃ ¼cke Nummer des Gemeinsamen Zolltarifs Warenbezeichnung (Gemeinsamer Zolltarif) Genaue Beschreibung der Gewebe Anzahl der GewebestÃ ¼cke m* Gewicht in kg Laufende Nummer Zeichen und Nummern Anzahl und Art Descrizione dei tessuti Colli Numero della tariffa doganale comune l Metri quadrati Peso in kg Numero d'ordine Marche e numeri Numero e natura Designazione delle merci (Tariffa doganale comune) Descrizione dettagliata dei tessuti Totale delle pezze Omschrijving van de weefsels Volg ­ nummer Colli Post van het gemeenschappe ­ lijk douanetarief Omschrijving van de goederen volgens het gemeenschappelijk douanetarief Nauwkeurige omschrij ­ ving van de weefsels Aantal stukken Aantal m* Gewicht in kg Merken en nummers Aantal en soort Beskrivelse af stofferne Kolli Pos . i den fÃ ¦lles toldtarif Varebeskrivelse (den fÃ ¦lles toldtarif) NÃ ¸je beskrivelse af stofferne Antal stykker Antal m* VÃ ¦gt i kg LÃ ¸be ­ nummer MÃ ¦rker og numre Antal og art No L 313 / 18 Official Journal of the European Communities 0 . 12 . 79 ANNEX IV  ANNEXE IV  ANHANG IV  ALLEGATO IV  BIJLAGE IV  BILAG IV CERTIFICATE IN REGARD TO SILK OR COTTON HANDLOOM FABRICS CERTIFICAT CONCERNANT LES TISSUS DE SOIE OU DE COTON TISSÃ S SUR MÃ TIERS Ã MAIN BESCHEINIGUNG FÃ R AUF HANDWEBSTÃ HLEN HERGESTELLTE GEWEBE AUS SEIDE ODER BAUMWOLLE CERTIFICATO RELATIVO AI TESSUTI DI SETA O DI COTONE LAVORATI SU TELAI A MANO CERTIFICAAT BETREFFENDE OP HANDWEEFGETOUWEN VERVAARDIGDE WEEFSELS VAN ZIJDE OF KATOEN CERTIFIKAT VEDRÃRENDE HÃ NDVÃ VEDE STOFFER AF SILKE ELLER BOMULD No No Nr. N. Nr. Nr. The Government of Bangladesh Le gouvernement du Bangladesh Die Regierung von Bangladesch Il governo del Bangladesh De Regering van Bangla Desh Regeringen for Bangladesh Export Promotion Bureau certifies that the consignment described below includes only certifie que l'envoi dÃ ©crit ci-aprÃ ¨s contient exclusivement bescheinigt, daÃ  die nachstehend bezeichnete Sendung ausschlieÃ lich certifica che la partita descritta qui appresso contiene esclusivamente verklaart dat de hierna omschreven zending uitsluitend attesterer, at nedenfor beskrevne forsendelse udelukkende indeholder handloom fabrics of the cottage industry, des tissus fabriquÃ ©s sur mÃ ©tiers Ã main par l'artisanat rural , in lÃ ¤ndlichen Handwerksbetrieben auf HandwebstÃ ¼hlen hergestellte Gewebe enthÃ ¤lt , dei tessuti fabbricati dall'artigianato rurale su telai a mano , weefsels bevat welke in de huisindustrie op handweefgetouwen zijn vervaardigd, hÃ ¥ndvÃ ¦vede stoffer fremstillet af landsbyhÃ ¥ndvÃ ¦rkere, that the fabrics are manufactured in Bangladesh , que les tissus sont fabriquÃ ©s au Bangladesh , daÃ  diese Gewebe in Bangladesch erzeugt sind che i tessuti sono fabbricati nel Bangladesh dat deze weefsels in Bangla Desh gefabriceerd zijn , at stofferne er farikeret i Bangladesh, 10 . 12 . 79 Official Journal of the European Communities No L 313/ 19 and exported from Bangladesh to the Member States of the European Communities . et sont exportÃ ©s du Bangladesh Ã destination des Etats membres des CommunautÃ ©s europÃ ©ennes . und aus Bangladesch nach den Mitgliedstaaten der EuropÃ ¤ischen Gemeinschaften ausgefÃ ¼hrt werden . e sono esportati dal Bangladesh a destinazione degli Stati membri delle ComunitÃ europee. en van Bangla Desh naar de Lid-Staten van de Europese Gemeenschappen worden geÃ «xporteerd . og udfÃ ¸res fra Bangladesh til De europÃ ¦iske FÃ ¦llesskabers medlemsstater . 1 . Name and address of exporter in Bangladesh 1 . Nom et adresse de l'exportateur au Bangladesh 1 . Name und Anschrift des AusfÃ ¼hrers in Bangladesch 1 . Nome e indirizzo dell'esportatore nel Bangladesh 1 . Naam en adres van de exporteur in Bangla Desh 1 . Navn og adresse pÃ ¥ eksportÃ ¸ren i Bangladesh 2. Name and address of importer in a Member State of the European Communities 2 . Nom et adresse de l'importateur dans un Ã tat membre des CommunautÃ ©s europÃ ©ennes 2. Name und Anschrift des EinfÃ ¼hrers in einen Mitgliedstaat der EuropÃ ¤ischen Gemeinschaften 2. Nome e indirizzo dell'importatore in uno Stato membro delle ComunitÃ europee 2 . Naam en adres van de importeur in een Lid-Staat van de Europese Gemeenschappen 2. Navn og adresse pÃ ¥ importÃ ¸ren i en af De europÃ ¦iske FÃ ¦llesskabers medlemsstater 3 . Each piece of fabric bears a stamp at both ends 3 . Chaque piÃ ¨ce de tissu porte au dÃ ©but et Ã la fin un cachet 3 . Jedes GewebestÃ ¼ck trÃ ¤gt am Anfang und am Ende einen Stempel 3 . Ogni pezza di tessuto porta all'inizio e alla fine un timbro 3 . Ieder stuk weefsel draagt aan het begin en aan het einde een stempel 3 . Hvert stofstykke bÃ ¦rer i begyndelsen og slutningen et stempel 4. Port or airport of dispatch 4. Port ou aÃ ©roport d'embarquement 4 . Verladehafen oder Verladeflughafen 4 . Porto o aeroporto d'imbarco 4. Haven of luchthaven van inlading 4. Lastehavn eller -lufthavn 5 . Ship 5 . Bateau 5 . Schiff 5 . Nave S. Schip 5 . Skib 6 . Bill of lading (date) 6 . Connaissement (date ) 6 . Konnossement (Datum) 6 . Polizza di carico (data ) 6 . Datum connossement 6. Konnossement (dato ) 7 . Port or airport of destination 7. Port ou aÃ ©roport de destination 7 . Bestimmungshafen oder Bestimmungsflughafen 7. Porto o aeroporto di destinazione 7. Haven of luchthaven van bestemming 7. Bestemmelseshavn eller - lufthavn No L 313 /20 Official Journal of the European Communities 10 . 12 . 79 8 . Member State of destination 8. Ã tat membre de destination 8 . Bestimmungsmitgliedstaat 8 . Stato membro destinatario 8. Lid-Staat van bestemming 8 . Bestemmelsesmedlemsstat Place and date of issue Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelse Seal of issuing body Cachet de l'organisme Ã ©metteur Stempel der ausstellenden BehÃ ¶rde Timbro dell'organismo emittente Stempel van de met de afgifte belaste instantie Den udstedende myndigheds stempel (Signature of officer responsible) (Signature du responsable) (Unterschrift des Zeichnungsberechtigten ) (Firma dell'incaricato) (Handtekening van de verantwoordelijke ambtenaar) (Den ansvarlige tjenestemands underskrift ) Export Promotion Bureau 10 . 12 . 79 Official Journal of the European Communities No L 313 /21 Description or fabrics Package CCT heading No Description of goods (Common Customs Tariff) Detailed description of fabrics Number of pieces m" Weight in kg Serial No Marks and numbers Number and nature Description des tissus Colis NumÃ ©ro du tarif douanier commun DÃ ©signation des marchandises (tarif douanier commun) Description dÃ ©taillÃ ©e des tissus Nombre de piÃ ¨ces MÃ ¨tres carrÃ ©s Poids en kg NumÃ ©ro d'ordre Marques et numÃ ©ros Nombre et nature Beschreibung der Gewebe PackstÃ ¼cke Nummer des Gemeinsamen Zolltarifs Warenbezeichnung (Gemeinsamer Zolltarif) Genaue Beschreibung der Gewebe Anzahl der GewebestÃ ¼cke m* Gewicht in kg Laufende Nummer Zeichen und Nummern Anzahl und Art Descrizione dei tessuti Colli Numero della tariffa doganale comune Designazione delle merci (Tariffa doganale comune) Descrizione dettagliata dei tessuti Totale delle pezze Metri quadrati Peso in kg Numero d'ordine Marche e numeri Numero e natura Omschrijving van de weefsels Colli Post van het gemeenschappe ­ lijk douanetarief Omschrijving van de goederen volgens het gemeenschappelijk douanetarief Nauwkeurige omschrij ­ ving van de weefsels Aantal stukken Aantal m* Gewicht in kg Volg ­ nummer Merken en nummers Aantal en soort Beskrivelse af stofferne Kolli LÃ ¸be ­ nummer Pos . i den fÃ ¦lles toldtarif Varebeskrivelse (den fÃ ¦lles toldtarif) NÃ ¸je beskrivelse af stofferne Antal stykker Antal m' VÃ ¦gt » KR MÃ ¦rker og numre Antal og art No L 313 /22 Official Journal of the European Communities 10 . 12 . 79 ANNEX V  ANNEXE V  ANHANG V  ALLEGATO V  BIJLAGE V  BILAG V CERTIFICATE IN REGARD TO SILK OR COTTON HANDLOOM FABRICS * CERTIFICAT CONCERNANT LES TISSUS DE SOIE OU DE COTON TISSÃ S SUR MÃ TIERS A MAIN BESCHEINIGUNG FÃ R AUF HANDWEBSTUHLEN HERGESTELLTE GEWEBE AUS SEIDE ODER BAUMWOLLE CERTIFICATO RELATIVO AI TESSUTI DI SETA O DI COTONE LAVORATI SU TELAI A MANO CERTIFICAAT BETREFFENDE OP HANDWEEFGETOUWEN VERVAARDIGDE WEEFSELS VAN ZIJDE OF KATOEN CERTIFIKAT VEDRÃRENDE HÃ NDVÃ VEDE STOFFER AF SILKE ELLER BOMULD No N © Nr. N, Nr. Nr. The Government of Laos Le gouvernement du Laos Die Regierung von Laos Il governo del Laos De Regering van Laos Regeringen for Laos Service national de l'artisanat et de l'industrie certifies that the consignment described below includes only certifie que l'envoi dÃ ©crit ci-aprÃ ¨s contient exclusivement bescheinigt, daÃ  die nachstehend bezeichnete Sendung ausschlieÃ lich certifica che la partita descritta qui appresso contiene esclusivamente verklaart dat de hierna omschreven zending uitsluitend attesterer, at nedenfor beskrevne forsendelse udelukkende indeholder handloom fabrics of the cottage industry , des tissus fabriquÃ ©s sur mÃ ©tiers Ã main par l'artisanat rural , in lÃ ¤ndlichen Handwerksbetrieben auf HandwebstÃ ¼hlen hergestellte Gewebe enthalt , dei tessuti fabbricati dall'artigianato rurale su telai a mano, weefsels bevat welke in de huisindustrie op handweefgetouwen zijn vervaardigd , hÃ ¥ndvÃ ¦vede stoffer fremstillet af landsbyhÃ ¥ndvÃ ¦rkere, 10 . 12 . 79 Official Journal of the European Communities No L 313 /23 that the fabrics of Laotian manufacture, que les tissus sont de fabrication laotienne, daÃ  diese Gewebe in Laos hergestellt sind che i tessuti sono fabbricati nel Laos dat deze weefsels van Laotisch fabrikaat zijn , at stofferne er af laotisk fabrikat, and exported from Laos to the Member States of the European Communities . et sont exportes du Laos Ã destination des Ã tats membres des CommunautÃ ©s europÃ ©ennes , und aus Laos nach den Mitgliedstaaten der EuropÃ ¤ischen Gemeinschaften ausgefÃ ¼hrt werden , e sono esportati dal Laos a destinazione degli Stati membri delle ComunitÃ europee. en van Laos naar de Lid-Staten van de Europese Gemeenschappen worden geÃ «xporteerd , og udfÃ ¸res fra Laos til De europÃ ¦iske FÃ ¦llesskabers medlemsstater. 1 . Name and address of exporter in Laos 1 . Nom et adresse de l'exportateur au Laos i . Name und Anschrift des AusfÃ ¼hrers in Laos 1 . Nome e indirizzo dell'esportatore nel Laos 1 . Naam en adres van de exporteur in Laos 1 . Navn og adresse pÃ ¥ eksportÃ ¸ren i Laos 2 . Name and address of importer in a Member State of the European Communities 2 . Nom et adresse de l'importateur dans un Ã tat membre des CommunautÃ ©s europÃ ©ennes 2 . Name und Anschrift des EinfÃ ¼hrers in einen Mitgliedstaat der EuropÃ ¤ischen Gemeinschaften 2. Nome e indirizzo dell'importatore in uno Stato membro delle ComunitÃ europee 2 . Naam en adres van de importeur in een Lid-Staat van de Europese Gemeenschappen 2. Navn og adresse pÃ ¥ importÃ ¸ren i en af De europÃ ¦iske FÃ ¦llesskabers medlemsstater 3 . To each piece of fabric is attached a seal No . . . . 3 . Chaque piÃ ¨ce de tissu est munie d'un plomb n ° . . . . 3 . Jedes GewebestÃ ¼ck ist mit einer Plombe Nr versehen 3 . Ogni pezza di tessuto Ã ¨ munita di un sigillo di piombo n 3 . Ieder stuk weefsel is voorzien van een loodje nr 3 . Hvert stofstykke er forsynet med en plombe nr 4. Port or airport of dispatch 4. Port ou aÃ ©roport d'embarquement 4. Verladehafen oder Verladeflughafen 4. Porto o aeroporto d'imbarco 4. Haven of luchthaven van inlading 4. Lastehavn eller -lufthavn 5 . Ship 5. Bateau 5 . Schiff 5 . Nave 5 . Schip 5 . Skib 6 . Bill of lading (date) 6 . Connaissement (date) 6. Konnossement (Datum) 6. Polizza di carico (data ) 6 . Datum connossement 6. Konnossement (dato ) No L 313 /24 Official Journal of the European Communities 10 . 12 . 79 7. Port or airport of destination 7. Port ou aÃ ©roport de destination 7. Bestimmungshafen oder Bestimmungsflughafen 7. Porto o aeroporto di destinazione 7. Haven of luchthaven van bestemming 7. Bestemmelseshavn eller -lufthavn 8 . Member State of destination 8 . Ã tat membre de destination 8 . Bestimmungsmitgliedstaat 8 . Stato membro destinatario 8 . Lid-Staat van bestemming 8 . Bestemmelsesmedlemsstat Place and date of issue Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelse Seal of issuing body Cachet de l'organisme Ã ©metteur Stempel der ausstellenden BehÃ ¶rde Timbro dell'ufficio emittente Stempel van de met de afgifte belaste instantie Den udstedende myndigheds stempel (Signature of officer responsible) (Signature du responsable) (Unterschrift des Zeiamungsberechtigten) (Firma dell'incaricato) (Handtekening van de verantwoordelijke ambtenaar) (Den ansvarlige tjenestemands underskrift) Service national de l'artisanat et de l'industrie 10 . 12 . 79 Official Journal of the European Communities No L 313 / 25 Description of fabrics Package CCT heading No Description of goods (Common Customs Tariff) Detailed description of fabrics Number ot pieces m* Weight in kg Serial No i Marks and numbers Number and nature Description des tissus I Colis NumÃ ©ro du tarif douanier commun DÃ ©signation des marchandises (tarif douanier commun) Description dÃ ©taillÃ ©e des tissus Nombre de piÃ ¨ces MÃ ¨tres carrÃ ©s Poids en kg NumÃ ©ro d'ordre Marques et numÃ ©ros Nombre et nature Beschreibung der Gewebe PackstÃ ¼cke Laufende Nummer Nummer des Gemeinsamen Zolltarifs Warenbezeichnung (Gemeinsamer Zolltarif) Genaue Beschreibung der Gewebe Anzahl der GewebestÃ ¼cke m* Gewicht in kgZeichenund Nummern Anzahl und Art Descrizione dei tessuti Colli Numero della tariffa doganale comune Designazione delle merci (Tariffa doganale comune) Descrizione dettagliata dei tessuti Totale delle pezze Metri quadrati Peso in kg Numero d'ordine Marche e numeri Numero e natura Omschrijving van de weefsels Colli Post van het gemeenschappe ­ lijk douanetarief Omschrijving van de goederen volgens het gemeenschappelijk douanetarief Nauwkeurige omschrij ­ ving van de weefsels Aantal stukken Aantal m' Gewicht in kg Volg ­ nummer Merken en nummers Aantal en soort Beskrivelse af stofferne l Kolli Pos . i den fÃ ¦lles toldtarif Varebeskrivelse (den fÃ ¦lles toldtarif) NÃ ¸je beskrivelse af stofferne Antal stykker Antal m* VÃ ¦gt i kg LÃ ¸be ­ nummer MÃ ¦rker og numre Antal og art No L 313 /26 Official Journal of the European Communities 10 . 12 . 79 ANNEX VI  ANNEXE VI  ANHANG VI  ALLEGATO VI  BIJLAGE VI  BILAG VI CERTIFICATE IN REGARD TO SILK OR COTTON HANDLOOM FABRICS CERTIFICAT CONCERNANT LES TISSUS DE SOIE OU DE COTON TISSÃ S SUR MÃ TIERS Ã MAIN BESCHEINIGUNG FÃ R AUF HANDWEBSTÃ HLEN HERGESTELLTE GEWEBE AUS SEIDE ODER BAUMWOLLE CERTIFICATO RELATIVO AI TESSUTI DI SETA O DI COTONE LAVORATI SU TELAI A MANO CERTIFICAAT BETREFFENDE OP HANDWEEFGETOUWEN VERVAARDIGDE WEEFSELS VAN ZIJDE OF KATOEN CERTIFIKAT VEDRÃRENDE HÃ NDVÃ VEDE STOFFER AF SILKE ELLER BOMULD No No Nr. N. Nr. Nr. The Government of Sri Lanka Le gouvernement du Sri Lanka Die Regierung von Sri Lanka Il governo dello Sri Lanka De Regering van Sri Lanka Regeringen for Sri Lanka Ministry of Trade Department of Commerce certifies that the consignment described below includes only certifie que l'envoi dÃ ©crit ci-aprÃ ¨s contient exclusivement bescheinigt, daÃ  die nachstehend bezeichnete Sendung ausschlieÃ lich certifica che la partita descritta qui appresso contiene esclusivamente verklaart dat de hierna omschreven zending uitsluitend attesterer, at den nedenfor beskrevne forsendelse udelukkende indeholder handloom fabrics of the cottage industry, des tissus fabriquÃ ©s sur mÃ ©tiers Ã main par l'artisanat rural, in lÃ ¤ndlichen Handwerksbetrieben auf HandWebstÃ ¼hlen hergestellte Gewebe enthÃ ¤lt , dei tessuti fabbricati dall'artigianato rurale su telai a mano, weefsels bevat welke in de huisindustrie op handweefgetouwen zijn vervaardigd, hÃ ¥ndvÃ ¦vede stoffer fremstillet af landsbyhÃ ¥ndvÃ ¦rkere, 10 . 12 . 79 Official Journal of the European Communities No L 313 /27 that the fabrics are manufactured in Sri Lanka, que les tissus sont fabriquÃ ©s au Sri Lanka, daÃ  diese Gewebe in Sri Lanka hergestellt sind che i tessuti sono fabbricati nello Sri Lanka dat deze weefsels in Sri Lanka gefabriceerd zijn, at stofferne er fabrikeret i Sri Lanka, and exported from Sri Lanka to the Member States of the European Communities . et sont exportÃ ©s du Sri Lanka Ã destination des Ã tats membres des CommunautÃ ©s europÃ ©ennes, und aus Sri Lanka nach den Mitgliedstaaten der EuropÃ ¤ischen Gemeinschaften ausgefÃ ¼hrt werden , e sono esportati dallo Sri Lanka a destinazione degli Stati membri delle ComunitÃ europee, en van Sri Lanka naar de Lid-Staten van de Europese Gemeenschappen worden geÃ «xporteerd , og udfÃ ¸res fra Sri Lanka til De europÃ ¦iske FÃ ¦llesskabers medlemsstater. 1 . Name and address of exporter in Sri Lanka 1 . Nom et adresse de l'exportateur au Sri Lanka 1 ; Name und Anschrift des AusfÃ ¼hrers in Sri Lanka 1 . Nome e indirizzo dell'esportatore nello Sri Lanka 1 . Naam en adres van de exporteur in Sri Lanka 1 . Navn og adresse pÃ ¥ eksportÃ ¸ren i Sri Lanka 2 . Name and address of importer in a Member State of the European Communities . 2 . Nom et adresse de l'importateur dans un Ã tat membre des CommunautÃ ©s europeennes 2 . Name und Anschrift des EinfÃ ¼hrers in einen Mitgliedstaat der EuropÃ ¤ischen Gemeinschaften 2. Nome e indirizzo dell'importatore in uno Stato membro delle ComunitÃ europee 2 . Naam en adres van de importeur in een Lid-Staat van de Europese Gemeenschappen 2 . Navn og adresse pÃ ¥ importÃ ¸ren i en af De europÃ ¦iske FÃ ¦llesskabers medlemsstater 3 . To each piece of fabric is attached a seal No ... . 3 . Chaque piÃ ¨ce de tissu est munie d'un plomb n ° . . . . 3 . Jedes GewebestÃ ¼ck ist mit einer Plombe Nr versehen 3 . Ogni pezza di tessuto Ã ¨ munita di un sigillo di piombo n 3 . Ieder stuk weefsel is voorzien van een loodje nr 3 . Hvert stofstykke er forsynet med en plombe nr 4 . Port or airport of dispatch 4. Port ou aÃ ©roport d'embarquement 4 . Verladehafen oder Verladeflughafen 4. Porto o aeroporto d'imbarco 4. Haven of luchthaven van inlading 4 . Lastehavn eller - lufthavn 5 . Ship 5 . Bateau 5 . Schiff 5 . Nave 5. Schip 5 . Skib 6 . Bill of lading (date) 6. Connaissement ( date ) 6 . Konnossement (Datum ) 6 . Polizza di carico (data ) 6 . Datum connossement 6. Konnossement ( dato ) No L 313 /28 Official Journal of the European Communities 10 . 12 . 79 7. Port or airport of destination 7. Port ou aÃ ©roport de destination 7. Bestimmungshafen oder Bestimmungsflughafen 7. Porto o aeroporto di destinazione 7. Haven of luchthaven van bestemming 7. Bestemmelseshavn eller -lufthavn 8 . Member State of destination 8 . Ã tat membre de destination 8 . Bestimmungsmitgliedstaat 8 . Stato membro destinatario 8 . Lid-Staat van bestemming 8 . Bestemmelsesmedlemsstat Place and date of issue Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelse Seal of issuing body Cachet de l'organisme Ã ©metteur Stempel der ausstellenden BehÃ ¶rde Timbro dell'ufficio emittente Stempel van de met de afgifte belaste instantie Den udstedende myndigheds stempel (Signature of officer responsible) (Signature au responsable) (Unterschrift des Zeichnungsberechtigten) (Firma dell'incaricato) (Handtekening van de verantwoordelijke ambtenaar ) (Den ansvarlige tjenestemands underskrift ) Ministry of Trade Department of Commerce 10 . 12 . 79 Official Journal- of the European Communities No L 313 / 29 Description of fabrics Serial No Package CCT heading No Description of goods (Common Customs Tariff) Detailed description of fabrics Number ot pieces m" Weight in kg Marks and numbers Number and nature Description des tissus NumÃ ©ro d'ordre Colis NumÃ ©ro du tarif douanier commun DÃ ©signation des marchandises (tarif douanier commun) Description dÃ ©taillÃ ©e des tissus Nombre de piÃ ¨ces MÃ ¨tres carrÃ ©s Poids en kg Marques et numÃ ©ros Nombre et nature Beschreibung der Gewebe Laufende Nummer PackstÃ ¼cke Nummer des Gemeinsamen Zolltarifs Warenbezeichnung (Gemeinsamer Zolltarif) Genaue Beschreibung der Gewebe Anzahl der GewebestÃ ¼cke m* Gewicht in kgZeichenund ¢Nummern Anzahl und Art Descrizione dei tessuti Numero d'ordine Colli Numero della tariffa doganale comune Designazione delle merci (Tariffa doganale comune) Descrizione dettagliata dei tessuti Totale delle pezze Metri quadrati Peso in kg Marche e numeri Numero e natura Omschrijving van de weefsels Volg ­ nummer Colli Post van het gemeenschappe ­ lijk douanetarief Omschrijving van de goederen volgens het gemeenschappelijk douanetarief Nauwkeurige omschrij ­ ving van de weefsels Aantal stukken Aantal m' Gewicht in kgMerkenen nummers Aantal en soort Beskrivelse af stofferne LÃ ¸be ­ nummer Kolli Pos . i den fÃ ¦lles toldtarif Varebeskrivelse (den fÃ ¦lles toldtarif) NÃ ¸je beskrivelse af stofferne Antal stykker Antal m' VÃ ¦gt i kgMÃ ¦rker og numre Antal og art No L 313 / 30 Official Journal of the European Communities 10 . 12 . 79 ANNEX VU  ANNEXE VII  ANHANG VU  ALLEGATO VII  BIJLAGE VII  BILAG VII CERTIFICADO CONCERNIENTE A LAS TELAS DE SEDA O DE ALGODÃ N TEJIDOS EN TELARES A MANO CERTIFICATE IN REGARD TO SILK OR COTTON HANDLOOM FABRICS CERTIFICAT CONCERNANT DES TISSUS DE SOIE OU DE COTON TISSÃ S SUR MÃ TIERS A MAIN BESCHEINIGUNG FUR AUF HANDWEBSTUHLEN HERGESTELLTE GEWEBE AUS SEIDE ODER BAUMWOLLE CERTIFICATO RELATIVO AI TESSUTI DI SETA O DI COTONE LAVORATI SU TELAI A MANO CERTIFICAAT BETREFFENDE OP HANDWEEFGETOUWEN VERVAARDIGDE WEEFSELS VAN ZIJDE OF KATOEN CERTIFIKAT VEDRÃRENDE HÃ NDVÃ VEDE STOFFER AF SILKE ELLER BOMULD No No N « Nr. N. Nr. Nr. El Gobierno de Hl Salvador The Government of El Salvador Le gouvernement d ' El Salvador Die Regierung El Salvador Il governo di El Salvador De Regering van El Salvador Regeringen for El Salvador Ministerio de Economia Ministry of Economy MinistÃ ¨re de l'Ã ©conomie Ministerium fÃ ¼r Wirtschaft Ministero dell'economia Ministerie van Economische Zaken Ministeriet for Ãkonomi DirecciÃ ³n de comercio internacional certifica que el envio descrito a continuaciÃ ³n contiene exclusivamente certifies that the consignment described below includes only certifie que l'envoi dÃ ©crit ci-aprÃ ¨s contient exclusivement bescheinigt , daÃ  die nachstehend bezeichnete Sendung ausschlieÃ lich certifica che la partita descritta qui appresso contiene esclusivamente verklaart dat de hierna omschreven zending uitsluitend attesterer, at nedenfor beskrevne forsendelse udelukkende indeholder telas tejidas en telares a mano, por la artesanÃ ­a rural , handloom fabrics of the cottage industry, des tissus fabriquÃ ©s sur mÃ ©tiers Ã main par l'artisanat rural , in lÃ ¤ndlichen Handwerksbetrieben auf HandwebstÃ ¼hlen hergestellte Gewebe enthÃ ¤lt, dei tessuti fabbricati dall'artigianato rurale su telai a mano , weefsels bevat welke in de huisindustrie op handweefgetouwen zijn vervaardigd , hÃ ¥ndvÃ ¦vede stoffer fremstillet af landsbyhÃ ¥ndvÃ ¦rkere, 10 . 12 . 79 Official Journal of the European Communities No L 313/31 que las telas son de fabricaciÃ ³n salvadoreÃ ±a, that the fabrics are of El Salvador manufacture, que les tissus sont fabriquÃ ©s en El Salvador, daÃ  diese Gewebe in El Salvador hergestellt sind che i tessuti sono fabbricati in El Salvador dat deze weefsels in El Salvador gefabriceerd zijn, at stofferne er fabrikeret i El Salvador, y son exportadas de El Salvador con destino a los Estados miembros de las Comunidades Europeas . and exported from El Salvador to the Member States of the European Communities . et sont exportÃ ©s d' El Salvador Ã destination des Etats membres des CommunautÃ ©s europÃ ©ennes . und aus El Salvador nach den Mitgliedstaaten der EuropÃ ¤ischen Gemeinschaften ausgefÃ ¼hrt werden , e sono esportati da El Salvador a destinazione degli Stati membri delle ComunitÃ europee. en van El Salvador naar de Lid-Staten van de Europese Gemeenschappen worden geÃ «xporteerd , og udfÃ ¸res fra El Salvador til De europÃ ¦iske FÃ ¦llesskabers medlemsstater . 1 . Nombre y direcciÃ ³n del exportador en El Salvador 1 . Name and address of exporter in El Salvador 1 . Nom et adresse de l'exportateur en El Salvador 1 . Name und Anschrift des AusfÃ ¼hrers in El Salvador 1 . Nome e indirizzo dell'esportatore in El Salvador 1 . Naam en adres van de exporteur in El Salvador 1 . Navn og adresse pÃ ¥ eksportÃ ¸ren i El Salvador 2. Nombre y direcciÃ ³n del importador en un Estado miembro de las Comunidades Europeas 2 . Name and address of importer in a Member State of the European Communities 2 . Nom et adresse de l'importateur dans un Ã tat membre des CommunautÃ ©s europÃ ©ennes 2. Name und Anschrift des EinfÃ ¼hrers in einen Mitgliedstaat der EuropÃ ¤ischen Gemeinschaften 2 . Nome e indirizzo dell'importatore in uno Stato membro delle ComunitÃ europee 2. Naam en adres van de importeur in een Lid-Staat van de Europese Gemeenschappen 2. Navn og adresse pÃ ¥ importÃ ¸ren i en af De europÃ ¦iske FÃ ¦llesskabers medlemsstater 3 . Cada pieza de tejido es provista de un plomo n ° 3 . To each piece of fabric is attached a seal No 3 . Chaque piÃ ¨ce de tissu est munie d'un plomb n&lt;&gt; . . 3 . Jedes GewebestÃ ¼ck ist mit einer Plombe Nr versehen 3 . Ogni pezza di tessuto Ã ¨ munita di un sigillo di piombo n 3. Ieder stuk weefsel is voorzien van een loodje nr 3 . Hvert stofstykke er forsynet med en plombe nr 4. Puerto o aeropuerto de embarque 4. Port or airport of dispatch 4. Port ou aÃ ©roport d'embarquement 4 . Verladehafen oder Verladeflughafen 4 . Porto o aeroporto d'imbarco 4 . Haven of luchthaven van inlading 4 . Lastehavn eller -lufthavn 5 . Barco 5 . Ship 5 . Bateau 5 . Schiff 5 . Nave 5 . Schip 5 . Skib No L 313 / 32 Official Journal of the European Communities 10 . 12 . 79 6 . Conocimiento de embarque ( techa ) 6 . Bill or lading ( date ) 6 . Connaissement (date ) 6 . Konnossement (Datum) 6 . Polizza di carico (data ) b . Da tui n connossemen t 6 . Konnossement (dato ) 7 . Puerto o aeropuerto de destino 7. Port or airport of destination 7. Pori ou aÃ ©roport de destination 7. Bestimmungshaien oder Bestimmungsflughafen 7 . Porto o aeroporto di destinazione 7 . Haven of luchthaven van bestemming 7. Bestemmelseshavn eller -lufthavn 8. Estado miembro de destino 8 . Member State of destination 8 . Etat membre de destination 8 . Bestimmungsmitgliedstaat 8 . Stato membro destinatario 8 . Lid-Staat van bestemming 8 . Bestemmelsesmedlemsstat Lugar y feclia de emisiÃ ³n Place and date of issue Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelse Sello del organismo emisor Seal of issuing body Cachet de l'organisme Ã ©metteur Stempel der ausstellenden BehÃ ¶rde Timbro dell'ufficio emittente Stempel van de met de afgifte belaste instantie Den udstedende myndigheds stempel (Firma del responsable) (Signature of officer responsible) (Signature du responsable) (Unterschrift des Zeichnungsberechtigten) (Firma dell'incaricato) (Handtekening van de verantwoordelijke ambtenaar) (Den ansvarlige tjenestemands underskrift) DirecciÃ ³n de comercio internacional 10 . 12 . 79 Official Journal of the European Communities No L 313 / 33 DescripciÃ ³n de la tela No de Orden Paquetes Numero de la Tarifa aduanera cornu n Description de las mercaderÃ ­as ( tarifa aduanera comÃ ºn) DescripciÃ ³n detallada de la tela Numero de piezas m2 Peso en kg Mareas y numÃ ©ros Cantidad y naturaleza Description of fabrics Serial No Package CCT heading No Description of goods (Common Customs Tariff ) Detailed description of fabrics Number of pieces m * Weight in kg Marks and numbers Number and nature Description des tissus NumÃ ©ro d'ordre Colis NumÃ ©ro du tarit douanier commun DÃ ©signation des marchandises ( tarif douanier commun ) Description dÃ ©taillÃ ©e des tissus Nombre de piÃ ¨ces MÃ ¨tres carrÃ ©s Poids en kg Marques et numÃ ©ros Nombre et nature Beschreibung der Gewebe Laufende Nummer PackstÃ ¼cke Nummer des Gemeinsamen Zolltarifs Warenbezeichnung (Gemeinsamer Zolltarif) Genaue Beschreibung der Gewebe Anzahl der GewebestÃ ¼cke m* Gewicht in kgZeichenund Nummern Anzahl und Art Descrizione dei tessuti Numero d'ordine Colli Numero della tariffa doganale comune Designazione delle merci (Tariffa doganale comune ) Descrizione dettagliata dei tessuti Totale delle pezze Metri quadrati Peso in kg Marche e numeri Numero e natura Omschrijving van de weefsels Volg ­ nummer Colli Post van het gemeenschappe ­ lijk douanetarief Omschrijving van de goederen volgens het gemeenschappelijk douanetarief Nauwkeurige omschrij ­ ving van de weefsels Aantal stukken Aantal m* Gewicht in kg Merken en nummers Aantal en soort Beskrivelse af stofferne ' LÃ ¸be ­ nummer Kolli Pos . i den fÃ ¦lles toldtarif NÃ ¸je beskrivelse af stofferne Antal stykker Antal m* VÃ ¦gt i kg MÃ ¦rker og numre Antal og art Varebeskrivelse (den fÃ ¦lles toldtarif) No L 313 / 34 Official Journal of the European Communities 10 . 12 . 79 ANNEX Vili  ANNEXE Will  ANHANG Vili  ALLEGATO VIII  BIJLAGE VIII  BILAG VIII CERTIFICADO CONCERNIENTE A LAS TELAS DE SEDA O DE ALGODON TEJIDOS EN TELARES A MANO CERTIFICATE IN REGARD TO SILK OR COTTON HANDLOOM FABRICS CERTIFICAT CONCERNANT DES TISSUS DE SOIE OU DE COTON TISSÃ S SUR MÃ TIERS Ã MAIN BESCHEINIGUNG FÃ R AUF HANDWEBSTÃ HLEN HERGESTELLTE GEWEBE AUS SEIDE ODER BAUMWOLLE CERTIFICATO RELATIVO AI TESSUTI DI SETA O DI COTONE LAVORATI SU TELAI A MANO CERTIFICAAT BETREFFENDE OP HANDWEEFGETOUWEN VERVAARDIGDE WEEFSELS VAN ZIJDE OF KATOEN CERTIFIKAT VEDRÃRENDE HÃ NDVÃ VEDE STOFFER AF SILKE ELLER BOMULD N0 No N0 Nr. N. Nr . Nr. El Gobierno de Honduras The Government of Honduras Le gouvernement du Honduras Die Regierung von Honduras Il governo dell'Honduras De Regering van Honduras Honduras regering Ministerio de EconomÃ ­a DirecciÃ ³n general de comercio exterior certifica que el envio descrito a continuaciÃ ³n contiene exclusivamente certifies that the consignment described below includes only certifie que l'envoi dÃ ©crit ci-aprÃ ¨s contient exclusivement bescheinigt , dais die nachstehend bezeichnete Sendung ausschlieÃ lich certifica che la partita descritta qui appresso contiene esclusivamente verklaart dat de hierna omschreven zending uitsluitend attesterer , at nedenfor beskrevne forsendelse udelukkende indeholder telas tejidas en telares a mano , por la artesanÃ ­a rural , handloom fabrics of the cottage industry , des tissus fabriques sur mÃ ©tiers Ã main par l'artisanat rural , in lÃ ¤ndlichen Handwerksbetrieben auf HandwebstÃ ¼hlen hergestellte Gewebe enthÃ ¤lt , dei tessuti fabbricati dall'artigianato rurale su telai a mano , weefsels bevat welke in de huisindustrie op handweefgetouwen zijn vervaardigd , hÃ ¥ndvÃ ¦vede stoffer fremstillet af landsbyhÃ ¥ndvÃ ¦rkere , que las telas son fabricadas en Honduras that the fabrics are made in Honduras que les tissus sont fabriquÃ ©s au Honduras daÃ  diese Gewebe in Honduras hergestellt sind che i tessuti sono fabbricati in Honduras dat deze weefsels in Honduras gefabriceerd zijn at stofferne er fabrikeret i Honduras 10 . 12 . 79 Official Journal of the European Communities No L 313 / 35 y son exportadas de Honduras con destino a los Estados miembros de las Comunidades Europeas . and exported from Honduras to the Member States of the European Communities . et sont exportÃ ©s du Honduras Ã destination des Ã tats membres des CommunautÃ ©s europÃ ©ennes , und aus Honduras nach den Mitgliedstaaten der EuropÃ ¤ischen Gemeinschaften ausgefÃ ¼hrt werden , e sono esportati dall'Honduras a destinazione degli Stati membri delle ComunitÃ europee . en van Honduras naar de Lid-Staten van de Europese Gemeenschappen worden geÃ «xporteerd , og udfÃ ¸res fra Honduras til De europÃ ¦iske FÃ ¦llesskabers medlemsstater . 1 . Nombre y direcciÃ ³n del exportador en Honduras 1 . Name and address of exporter in Honduras 1 . Nom et adresse de l'exportateur au Honduras 1 . Name und Anschrift des AusfÃ ¼hrers in Honduras 1 . Nome e indirizzo dell'esportatore in Honduras 1 . Naam en adres van de exporteur in Honduras 1 . Navn og adresse pÃ ¥ eksportÃ ¸ren i Honduras 2 . Nombre y direccion del importador en un Estado miembro de las Comunidades Europeas 2. Name and address of importer in a Member State of the European Communities 2. Nom et adresse de l'importateur dans un Ã tat membre des CommunautÃ ©s europÃ ©ennes 2 . Name und Anschrift des EinfÃ ¼hrers in einen Mitgliedstaat der EuropÃ ¤ischen Gemeinschaften 2 . Nome e indirizzo dell'importatore in uno Stato membro delle ComunitÃ europee 2 . Naam en adres van de importeur in een Lid-Staat van de Europese Gemeenschappen 2 . Navn og adresse pÃ ¥ importÃ ¸ren i en af De europÃ ¦iske FÃ ¦llesskabers medlemsstater 3 . Cada pieza de tejido es provista de un plomo n ° 3 . To each piece of fabric is attached a seal No 3 . Chaque piÃ ¨ce de tissu est munie d'un plomb n ° 3 . Jedes GewebestÃ ¼ck ist mit einer Plombe Nr versehen 3 . Ogni pezza di tessuto Ã ¨ munita di un sigillo di piombo n 3 . Ieder stuk weefsel is voorzien van een loodje nr 3 . Hvert stofstykke er forsynet med en plombe nr 4. Puerto o aeropuerto de embarque 4 . Port or airport of dispatch 4. Port ou aÃ ©roport d'embarquement 4 . Verladehafen oder Verladeflughafen 4 . Porto a aeroporto d'imbarco 4. Haven of luchthaven van inlading 4 . Lastehavn eller -lufthavn 5 . Barco 5 . Ship 5 . Bateau 5 . Schiff 5 . Nave 5 . Schip 5 . Skib 6 . Conocimiento di embarque (fecha ) 6 . Bill of lading (date) 6 . Connaissement (date) 6 . Konnossement (Datum) 6 . Polizza di carico (data ) 6 . Datum connossement 6 . Konnossement (dato) No L 313 / 36 Official Journal of the European Communities 10 . 12 . 79 7 . Puerto o aeropuerto de destino 7 . Port or airport of destination 7 . Port ou aÃ ©roport de destination 7 . Bestimmungshafen oder Bestimmungsflughafen 7 . Porto o aeroporto di destinazione 7 . Haven of luchthaven van bestemming 7 . Bestemmelseshavn eller -lufthavn 8 . Estado miembro de destino 8 . Member State of destination 8 . Ã tat membre de destination 8 . Bestimmungsmitgliedstaat 8 . Stato membro destinatario 8 . Lid-Staat van bestemming 8 . Bestemmelsesmedlemsstat Lugar y fecha de emisiÃ ³n Place and date of issue Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelse Sello del organismo emisor Seal of issuing body Cachet de l'organisme Ã ©metteur Stempel der ausstellenden BehÃ ¶rde Timbro dell'ufficio emittente Stempel van de met de afgifte belaste instantie Den udstedende myndigheds stempel (Firma del responsable) (Signature of officer responsible) (Signature du responsable) (Unterschrift des Zeichnungsberechtigten) (Firma dell'incaricato) (Handtekening van de verantwoordelijke ambtenaar) (Den ansvarlige tjenestemands underskrift) DirecciÃ ³n general de comercio exterior 10 . 12 . 79 Official Journal of the European Communities No L 313 /37 DescripciÃ ³n de la tela No de Orden Paquetes Numero de la Tarifa aduanera comun DescripciÃ ³n de las mercaderÃ ­as (tarifa aduanera comÃ ºn ) DescripciÃ ³n detallada de la tela NumÃ ©ro de piezas m' Peso en kg Marcas , y numÃ ©ros Cantidad naturaleza Description of fabrics Serial No Package CCT heading No Description of goods (Common Customs Tariff) Detailed description of fabrics Number of pieces m' Weight in kg Marks and numbers Number and nature Description des tissus NumÃ ©ro d'ordre Colis NumÃ ©ro du tarif douanier commun DÃ ©signation des marchandises (tarif douanier commun) Description dÃ ©taillÃ ©e des tissus Nombre de piÃ ¨ces MÃ ¨tres carrÃ ©s Poids en kg Marques et numÃ ©ros Nombre et nature Beschreibung der Gewebe Laufende Nummer PackstÃ ¼cke Nummer des Gemeinsamen Zolltarifs Warenbezeichnung (Gemeinsamer Zolltarif) Genaue Beschreibung der Gewebe Anzahl der GewebestÃ ¼cke m* Gewicht in kg Zeichen und Nummern Anzahl und Art Descrizione dei tessuti Numero d'ordine Colli Numero della tariffa doganale comune Designazione delle merci (Tariffa doganale comune ) Descrizione dettagliata dei tessuti Totale delle pezze Metri quadrati Peso in kg Marche e numeri Numero e natura Omschrijving van de weefsels Volg ­ nummer Colli Post van het gemeenschappe ­ lijk douanetarief Omschrijving van de goederen volgens het gemeenschappelijk douanetarief Nauwkeurige omschrij ­ ving van de weefsels Aantal stukken Aantal m* Gewicht in kg Merken en nummers Aantal en soort Beskrivelse af stofferne LÃ ¸be ­ nummer Kolli Pos . i den fÃ ¦lles toldtarif Varebeskrivelse (den fÃ ¦lles toldtarif) NÃ ¸je beskrivelse af stofferne Antal stykker Antal m » VÃ ¦gt i kg MÃ ¦rker og numre Antal og art No L 313 / 38 Official Journal of the European Communities 10 . 12 . 79 ANNEX IX  ANNtXL · IX  ANHANG IX  ALLLGA Ã U IX  BIJLAGE IX  BILAG IX CERTIFICATE IN RECARD TO SILK OR COTTON HANDLOOM FABRICS CERTIFICAT CONCERNANT LES TISSUS DE SOIE OU DE COTON TISSÃ S SUR MÃ TIERS Ã MAIN BESCHEINIGUNG FÃ R AUF HANDWEBSTÃ HLEN HERGESTELLTE GEWEBE AUS SEIDE ODER BAUMWOLLE CERTIFICATO RELATIVO AI TESSUTI DI SETA O DI COTONE LAVORATI SU TELAI A MANO CERTIFICAAT BETREFFENDE OF HANDWEEFGETOUWEN VERVAARDIGDE WEEFSELS VAN ZIJDE OF KATOEN CERTIFIKAT VEDRÃRENDE HÃ NDVÃ VEDE STOFFER AF SILKE ELLER BOMULD No N » Nr. N. Nr. Nr. The Government or Indonesia Le gouvernement d'IndonÃ ©sie Die Regierung Indonesiens Il governo dell'Indonesia De Regering van IndonesiÃ « Indonesiens regering Department or I rade and Cooperatives MinistÃ ¨re du commerce et des coopÃ ©ratives Minsterium fÃ ¼r Handel und Genossenschaften Ministero del commercio e delle cooperative Ã »7! inisterie van Handel en CoÃ ¶peratieven Ministeriet for Handel og Kooperativer certifies that the consignment described below includes only certifie que l'envoi dÃ ©crit ci-aprÃ ¨s contient exclusivement bescheinigt , daÃ  die nachstehend bezeichnete Sendung ausschlieÃ lich certifica che la partita descritta qui appresso contiene esclusivamente verklaart dat de hierna omschreven zending uitsluitend attesterer , at nedenfor beskrevne forsendelse udelukkende indeholder handloom fabrics of the cottage industry , des tissus fabriquÃ ©s sur mÃ ©tiers Ã main par l'artisanat rural , in lÃ ¤ndlichen Handwerksbetrieben auf HandwebstÃ ¼hlen hergestellte Gewebe enthÃ ¤lt , dei tessuti fabbricati dall'artigianato rurale su telai a mano, weefsels bevat welke in de huisindustrie op handweefgetouwen zijn vervaardigd , hÃ ¥ndvÃ ¦vede stoffer fremstillet af landsbyhÃ ¥ndvÃ ¦rkere , 10 . 12 . 79 Official Journal of the European Communities No L 313 / 39 that the fabrics are of Indonesian manufacture , que les tissus sont de fabrication indonÃ ©sienne , daÃ  diese Gewebe in Indonesien hergestellt sind che i tessuti sono di fabbricazione indonesiana dat deze weefsels van Indonesisch fabrikaat zijn , at stofferne er af indonesisk fabrikat , and exported from Indonesia to the Member States of the European Communities . et sont exportÃ ©s de l'IndonÃ ©sie Ã destination des Ã tats membres des CommunautÃ ©s europÃ ©ennes , und aus Indonesien nach den Mitgliedstaaten der EuropÃ ¤ischen Gemeinschaften ausgefÃ ¼hrt werden , e sono esportati dall'Indonesia a destinazione degli Stati membri delle ComunitÃ europee . en van IndonesiÃ « naar de Lid-Staten van de Europese Gemeenschappen worden geÃ «xporteerd , og udfÃ ¸res fra Indonesien til De europÃ ¦iske FÃ ¦llesskabers medlemsstater . 1 . Name and address of exporter in Indonesia I. Nom et adresse de l'exportateur en IndonÃ ©sie 1 . Name und Anschrift des AusfÃ ¼hrers in Indonesien 1 . Nome e indirizzo dell'esportatore in Indonesia 1 . Naam en adres van de exporteur in IndonesiÃ « 1 . Navn og adresse pÃ ¥ eksportÃ ¸ren i Indonesien 2 . Name and address of importer in a Member State of the European Communities 2 . Nom et adresse de l'importateur dans un Ã tat membre des CommunautÃ ©s europÃ ©ennes 2 . Name und Anschrift des EinfÃ ¼hrers in einen Mitgliedstaat der EuropÃ ¤ischen Gemeinschaften 2 . Nome e indirizzo dell'importatore in uno Stato membro delle ComunitÃ europee 2 . Naam en adres van de importeur in een Lid-Staat van de Europese Gemeenschappen 2 . Navn og adresse pÃ ¥ importÃ ¸ren i en af De europÃ ¦iske FÃ ¦llesskabers medlemsstater 3 . To each piece of fabric is attached a seal No 3 . Chaque piÃ ¨ce de tissu est munie d'un plomb n0 3 . Jedes GewebestÃ ¼ck ist mit einer Plombe Nr versehen 3 . Ogni pezza di tessuto Ã ¨ munita di un sigillo di piombo n 3 . Ieder stuk weefsel is voorzien van een loodje nr 3 . Hvert stofstykke er forsynet med en plombe nr 4. Port or airport of dispatch 4 . Port ou aÃ ©roport d'embarquement 4 . Verladehafen oder Verladeflughafen 4 . Porto o aeroporto d'imbarco 4 . Haven of luchthaven van inlading 4. Lastehavn eller -lufthavn 5 . Ship 5 . Bateau 5 . Schiff 5 . Nave 5 . Schip 5 . Skib 6. Bill of lading (date) 6 . Connaissement (date ) 6 . Konnossement (Datum ) 6 . Polizza di carico (data ) 6 . Datum connossement 6. Konnossement ( dato ) No L 313 / 40 Official Journal of the European Communities 10 . 12 . 79 7 . Port or airport of destination 7 . Port ou aÃ ©roport de destination 7 . Bestimmungshafen oder Bestimmungsflughafen 7 . Porto o aeroporto di destinazione 7 . Haven of luchthaven van bestemming 7 . Bestemmelseshavn eller -lufthavn 8 . Memher State of destination 8 . Ã tat membre de destination 8 . Bestimmungsmitgliedstaat 8 . Stato membro destinatario 8 . Lid-Staat van bestemming 8 . Bestemmelsesmedlemsstat Place and date of issue Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelse Seal of issuing body Cachet de l'organisme Ã ©metteur Stempel der ausstellenden BehÃ ¶rde Timbro dell'ufficio emittente Stempel van de met de afgifte belaste instantie Den udstedende myndigheds stempel (Signature of officer responsible) (Signature du responsable) (Unterschrift des Zeichnungsberechtigten ) (Firma dell'incaricato) (Handtekening van de verantwoordelijke ambtenaar) (Den ansvarlige tjenestemands underskrift) 10 . 12 . 79 Official Journal of the European Communities No L 313 / 41 Description of fabrics Serial No Package CCT heading No Description of goods (Common Customs Tariff) Detailed description of fabrics Number of pieces m! Weight in kgMarksand numbers Number and nature Description des tissus NumÃ ©ro d'ordre Colis NumÃ ©ro du tarif douanier commun DÃ ©signation des marchandises (tarif douanier commun ) Description dÃ ©taillÃ ©e des tissus Nombre de piÃ ¨ces MÃ ¨tres carrÃ ©s Poids en kg Marques et numÃ ©ros Nombre et nature Beschreibung der Gewebe Laufende Nummer PackstÃ ¼cke Nummer des Gemeinsamen Zolltarifs Warenbezeichnung (Gemeinsamer Zolltarif) Genaue Beschreibung der Gewebe Anzahl der GewebestÃ ¼cke m! Gewicht in kgZeichenund Nummern Anzahl und Art Descrizione dei tessuti Numero d'ordine Colli Numero della tariffa doganale comune Designazione delle merci (Tariffa doganale comune) Descrizione dettagliata dei tessuti Totale delle pezze Metri quadrati Peso in kg Marche e numeri Numero e natura Omschrijving van de weefsels Volg ­ nummer Colli Post van het gemeenschappe ­ lijk douanetarief Omschrijving van de goederen volgens het gemeenschappelijk douanetarief Nauwkeurige omschrij ­ ving van de weefsels Aantal stukken Aantal m! Gewicht : r, kg Merken en nummers Aantal en soort Beskrivelse af stofferne LÃ ¸be ­ nummer Kolli Pos . i den fÃ ¦lles toldtarif Varebeskrivelse (den fÃ ¦lles toldtarif) ! i NÃ ¸je beskrivelse i Antal af stofferne j stykker j Antal m2 VÃ ¦gt i kg MÃ ¦rker og numre Antal og art No L 313 /42 Official Journal of the European Communities 0 . 12 . 79 ANNEX X  ANNEXE X  ANHANG X  ALLEGATO X  BIJLAGE X  BILAG X CERTIFICADO CONCERNIENTE A LAS TELAS DE SEDA O DE ALGODÃ N TEJIDOS EN TELARES A MANO CERTIFICATE IN REGARD TO SILK OR COTTON HANDLOOM FABRICS CERTIFICAT CONCERNANT DES TISSUS DE SOIE OU DE COTON TISSÃ S SUR MÃ TIERS Ã MAIN BESCHEINIGUNG FÃ R AUF HANDWEBSTÃ HLEN HERGESTELLTE GEWEBE AUS SEIDE ODER BAUMWOLLE CERTIFICATO RELATIVO AI TESSUTI DI SETA O DI COTONE LAVORATI SU TELAI A MANO CERTIFICAAT BETREFFENDE OP HANDWEEFGETOUWEN VERVAARDIGDE WEEFSELS VAN ZIJDE OF KATOEN CERTIFIKAT VEDRÃRENDE HÃ NDVÃ VEDE STOFFER AF SILKE ELLER BOMULD No No No Nr. N. Nr. Nr. El Gobierno de Guatemala The Government of Guatemala Le gouvernement du Guatemala Die Regierung von Guatemala Il governo del Guatemala De Regering van Guatemala Guatemalas regering Ministerio de EconomÃ ­a DirecciÃ ³n de comercio interior y exterior certifica que el envio descrito a continuacion contiene exclusivamente certifies that the consignment described below includes only certifie que l'envoi dÃ ©crit ci-aprÃ ¨s contient exclusivement bescheinigt, daÃ  die nachstehend bezeichnete Sendung ausschlieÃ lich certifica che la partita descritta qui appresso contiene esclusivamente verklaart dat de hierna omschreven zending uitsluitend attesterer, at nedenfor beskrevne forsendelse udelukkende indeholder telas tejidas en telares a mano, por artesanÃ ­a rural , handloom fabrics of the cottage industry, des tissus fabriques sur mÃ ©tiers Ã main par l'artisanat rural , in lÃ ¤ndlichen Handwerksbetrieben auf HandwebstÃ ¼hlen hergestellte Gewebe enthÃ ¤lt, dei tessuti fabbricati dall'artigianato rurale su telai a mano, weefsels bevat welke in de huisindustrie op handweefgetouwen zijn vervaardigd, hÃ ¥ndvÃ ¦vede stoffer fremstillet af landsbyhÃ ¥ndvÃ ¦rkere, que las telas son fabricadas en Guatemala that the fabrics are made in Guatemala que les tissus sont fabriquÃ ©s au Guatemala daÃ  diese Gewebe in Guatemala hergestellt sind che i tessuti sono fabbricati in Guatemala dat deze weefsels in Guatemala zijn vervaardigd at stoffeine er fabrikeret i Guatemala \ 10 . 12 . 79 Official Journal of the European Communities No L 313 /43 y son exportadas de Guatemala con destino a los Estados miembros de las Comunidades europeas. and exported from Guatemala to the Member States of the European Communities , et sont exportÃ ©s du Guatemala Ã destination des Ã tats membres des CommunautÃ ©s europÃ ©ennes . und aus Guatemala nach den Mitgliedstaaten der EuropÃ ¤ischen Gemeinschaften ausgefÃ ¼hrt werden . e sono esportati dal Guatemala a destinazione degli Stati membri delle ComunitÃ europee. en van Guatemala naar de Lid-Staten van de Europese Gemeenschappen worden geÃ «xporteerd . og udfÃ ¸res fra Guatemala til De europÃ ¦iske FÃ ¦llesskabers medlemsstater . 1 . Nombre y direccion del exportador en Guatemala 1 . Name and address of exporter in Guatemala 1 . Nom et adresse de l'exportateur au Guatemala 1 . Name und Anschrift des AusfÃ ¼hrers in Guatemala 1 . Nome e indirizzo dell'esportatore in Guatemala 1 . Naam en adres van de exporteur in Guatemala 1 . Navn og adresse pÃ ¥ eksportÃ ¸ren i Guatemala 2 . Nombre y. direccion del importador en un Estado miembro de las Comunidades europeas 2 . Name and address of importer in a Member State of the European Communities 2 . Nom et adresse de l'importateur dans un Ã tat membre des CommunautÃ ©s europÃ ©ennes 2 . Name und Anschrift des EinfÃ ¼hrers in einem Mitgliedstaat der EuropÃ ¤ischen Gemeinschaften 2 . Nome e indirizzo dell'importatore in uno Stato membro delle ComunitÃ europee 2 . Naam en adres van de importeur in een Lid-Staat van de Europese Gemeenschappen 2. Navn og adresse pÃ ¥ importÃ ¸ren i en af De europÃ ¦iske FÃ ¦llesskaber medlemsstater 3 . Cade pieza de tejido es provista de un plomo n ° 3 . To each piece of fabric is attached a seal No 3 . Chaque piÃ ¨ce de tissu est munie d'un plomb no 3 . Jedes GewebestÃ ¼ck ist mit einer Plombe Nr versehen 3 . Ogni pezza di tessuto Ã ¨ munita di un sigillo di piombo n . 3 . Ieder stuk weefsel is voorzien van een loodje nr 3 . Hvert stofstykke er forsynet med en plombe nr. 4 . Puerto o aeropuerto de embarque 4. Port or airport of dispatch 4. Port ou aÃ ©roport d'embarquement 4 . Verladehafen oder Verladeflughafen 4 . Porto o aeroporto d'imbarco 4 . Haven of luchthaven van inlading 4 . Lastehavn eller -lufthavn 5 . Barco 5 . Ship 5 . Bateau 5 . Schiff 5 . Nave 5 . Schip 5 . Skip 6. Conocimiento de embarque (fecha ) 6. Bill of lading (date) 6 . Connaissement (date) 6 . Konossement (Datum) 6. Polizza di carico (data) 6. Datum connossement 6 . Konnossement (dato ) No I. 313 / 44 Official Journal of the European Communities 10 . 12 . 79 7 . Puerto o aeropuerto de destino 7 . Port or airport of destination 7. Port ou aÃ ©roport de destination 7 . Bestimmungshafen oder Bestimmungsflughafen 7. Porto o aeroporto di destinazione 7 , Haven of luchthaven van bestemming 7 . Bestemmelseshavn eller -lufthavn 8 . Estado miembro de destino 8 . Member State of destination 8. Ã tat membre de destination 8 . Bestimmungsmitgliedstaat 8 . Stato membro destinatario 8 . Lid-Staat van bestemming 8 . Bestemmelsesmedlemsstat Lugar y fecha de emisiÃ ³n Place and date of issue Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelse Sello del organismo emisor Seal of issuing body Cachet de l'organisme Ã ©metteur Stempel der ausstellenden BehÃ ¶rde Timbro dell'ufficio emittente Stempel van de met de afgifte belaste instantie Den udstedende myndigheds stempel (Firma del responsable) (Signature of officer responsible) (Signature au responsable) (Unterschrift des Zeichnungsberechtigten) (Firma dell'incaricato) (Handtekening van de verantwoordelijke ambtenaar) (Den ansvarlige tjenestemands underskrift ) DirecciÃ ³n de comercio interior y exterior 10 . 12 . 79 Official Journal of the European Communities No L 313 /45 DescripciÃ ³n de la tela No de Orden Paquetes Numero de la Tarifa aduanera comÃ ºn DescripciÃ ³n de las mercaderÃ ­as ( tarifa aduanera comun ) DescripciÃ ³n detallada de la tela NumÃ ©ro de piezas m' Peso en kg Marcas y numÃ ©ros Cantidad y naturaleza Description of fabrics Serial No Package CCT heading No Description of goods ( Common Customs Tariff ) Detailed description of fabrics Number of pieces m' Weight in kg Marks and numbers Number and nature Description des tissus NumÃ ©ro d'ordre Colis Numero du tarif douanier commun DÃ ©signation des marchandises ( tarif. douanier commun ) Description dÃ ©taillÃ ©e des tissus Nombre de piÃ ¨ces MÃ ¨tres carrÃ ©s Poids en kg Marques et numÃ ©ros Nombre et nature Beschreibung der Gewebe Laufende Nummer PackstÃ ¼cke Nummer des Gemeinsamen Zolltarifs Warenbezeichnung (Gemeinsamer Zolltarif) Genaue Beschreibung der Gewebe Anzahl der GewebestÃ ¼cke m' Gewicht in kgZeichenund Nummern Anzahl und Art Descrizione dei tessuti Numero d'ordine Colli Numero della tariffa doganale comune Designazione delle merci (Tariffa doganale comune) Descrizione dettagliata dei tessuti Totale delle pezze Metri quadrati Peso in kg Marche e numeri Numero e natura Omschrijving van de weefsels Volg ­ nummer Colli Post van het gemeenschappe ­ lijk douanetarief Omschrijving van de goederen volgens het gemeenschappelijk douanetarief Nauwkeurige omschrij ­ ving van de weefsels Aantal stukken Aantal m* Gewicht in kg Merken en nummers Aantal en soort Beskrivelse af stofferne LÃ ¸be ­ nummer Kolli Pos . i den fÃ ¦lles toldtarif Varebeskrivelse (den fÃ ¦lles toldtarif) NÃ ¸je beskrivelse af stofferne Antal stykker Antal m* VÃ ¦gt i kg MÃ ¦rker og numre Antal og art No L 313 /46 Official Journal of the European Communities 10 . 12 . 79 ANNEX XI  ANNEXE XI  ANHANG XI  ALLEGATO XI  BIJLAGE XI  BILAG XI CERTIFICADO CONCERNIENTE A LAS TELAS DE SEDA O DE ALGODÃ N TEJIDOS EN TELARES A MANO CERTIFICATE IN REGARD TO SILK OR COTTON HANDLOOM FABRICS CERTIFICAT CONCERNANT DES TISSUS DE SOIE OU DE COTON TISSÃ S SUR MÃ TIERS A MAIN BESCHEINIGUNG FÃ R AUF HANDWEBSTÃ HLEN HERGESTELLTE GEWEBE AUS SEIDE ODER BAUMWOLLE CERTIFICATO RELATIVO AI TESSUTI DI SETA O DI COTONE LAVORATI SU TELAI A MANO CERTIFICAAT BETREFFENDE OP HANDWEEFGETOUWEN VERVAARDIGDE WEEFSELS VAN ZIJDE OF KATOEN CERTIFIKAT VEDRÃRENDE HÃ NDVÃ VEDE STOFFER AF SILKE ELLER BOMULD No No No Nr. N. Nr. Nr. El Gobierno de Argentina The Government of Argentina Le gouvernement de l'Argentine Die Regierung von Argentinien Il governo dell'Argentina De Regering van ArgentiniÃ « Argentinas regering Ministerio de EconomÃ ­a SecretarÃ ­a de Estado de comercio y negociaciones econÃ ³micas internacionales certifica que el envio descrito a continuaciÃ ³n contiene exclusivamente certifies that the consignment described below includes only certifie que l'envoi dÃ ©crit ci-aprÃ ¨s contient exclusivement bescheinigt, daÃ  die nachstehend bezeichnete Sendung ausschlieÃ lich certifica che la partita descritta qui appresso contiene esclusivamente verklaart dat de hierna omschreven zending uitsluitend attesterer, at nedenfor beskrevne forsendelse udelukkende indeholder telas tejidas en telares a mano , por artesania rural , handloom fabrics of the cottage industry, des tissus fabriquÃ ©s sur mÃ ©tiers Ã main par l'artisanat rural , in lÃ ¤ndlichen Handwerksbetrieben auf HandwebstÃ ¼hlen hergestellte Gewebe enthÃ ¤lt, dei tessuti fabbricati dall'artigianato rurale su telai a mano , weefsels bevat welke in de huisindustrie op handweefgetouwen zijn vervaardigd, hÃ ¥ndvÃ ¦vede stoffer fremstillet af landsbyhÃ ¥ndvÃ ¦rkere , que las telas son fabricadas en Argentina that the fabrics are made in Argentina que les tissus sont fabriques en Argentine daÃ  diese Gewebe in Argentinien hergestellt sind che i tessuti sono fabbricati in Argentina dat deze weefsels in ArgentiniÃ « gefabriceerd zijn at stofferne er fabrikeret i Argentina 10 . 12 . 79 Official Journal of the European Communities No L 313 /47 y son exportadas de Argentina con destino a los Estados miembros de las Comunidades europeas. and exported from Argentina to the Member States of the European Communities . et sont exportÃ ©s d'Argentine Ã destination des Ã tats membres des CommunautÃ ©s europÃ ©ennes . und aus Argentinien nach den Mitgliedstaaten der EuropÃ ¤ischen Gemeinschaften ausgefÃ ¼hrt werden . e sono esportati dall'Argentina a destinazione degli Stati membri delle ComunitÃ europee . en van ArgentiniÃ « naar de Lid-Staten van de Europese Gemeenschappen worden geÃ «xporteerd . og udfÃ ¸res fra Argentina til De europÃ ¦iske FÃ ¦llesskabers medlemsstater. 1 . Nombre y direccion del exportador en Argentina 1 . Name and address of exporter in Argentina 1 . Nom et adresse de l'exportateur en Argentine 1 . Name und Anschrift des AusfÃ ¼hrers in Argentinien 1 . Nome e indirizzo dell'esportatore in Argentina 1 . Naam en adres van de exporteur in ArgentiniÃ « 1 . Navn og adresse pÃ ¥ eksportÃ ¸ren i Argentina 2. Nombre y direcciÃ ³n del importador en un Estado miembro de las Comunidades europeas 2. Name and address of importer in a Member State of the European Communities 2. Nom et adresse de l'importateur dans un Ã tat membre des CommunautÃ ©s europÃ ©ennes 2. Name und Anschrift des EinfÃ ¼hrers in einem Mitgliedstaat der EuropÃ ¤ischen Gemeinschaften 2. Nome e indirizzo dell'importatore in uno Stato membro delle ComunitÃ europee 2 . Naam en adres van de importeur in een Lid-Staat van de Europese Gemeenschappen 2. Navn og adresse pÃ ¥ importÃ ¸ren i en af De europÃ ¦iske FÃ ¦llesskaber medlemsstater 3 . Cada pieza de tejido es provista de un plomo no 3 . To each piece of fabric is attached a seal No 3 . Chaque piÃ ¨ce de tissu est munie d'un plomb N ° 3 . Jedes GewebestÃ ¼ck ist mit einer Plombe Nr. versehen 3 . Ogni pezza di tessuto e munita di un sigillo di piombo n . 3 . Ieder stuk weefsel is voorzien van een loodje nr 3 . Hvert stofstykke er forsynet med en plombe nr. 4 . Puerto o aeropuerto de embarque 4. Port or airport of dispatch 4. Port ou aÃ ©roport d'embarquement 4. Verladehafen oder Verladeflughafen 4. Porto o aeroporto d'imbarco 4 . Haven of luchthaven van inlading 4. Lastehavn eller -lufthavn 5 . Barco 5 . Ship 5 . Bateau 5 . Schiff 5 . Nave 5 . Schip 5 . Skip 6. Conocimiento de embarque (fecha) 6. Bill of lading (date) 6. Connaissement (date) 6. Konnossement (Datum) 6. Polizza di carico (data) 6. Datum connossement 6. Konnossement (dato ) No L 313 /48 Official Journal of the European Communities 10 . 12 . 79 7. Puerto o aeropuerto de destino 7. Port or airport of destination 7 . Port ou aÃ ©roport de destination 7. Bestimmungshafen oder Bestimmungsflughafen 7. Porto o aeroporto di destinazione 7. Haven of luchthaven van bestemming 7. Bestemmelseshavn eller -lufthavn 8 . Estado miembro de destino 8 . Member State of destination 8 . Ã tat membre de destination 8 . Bestimmungsmitgliedstaat 8 . Stato membro destinatario 8 . Lid-Staat van bestemming 8 . Bestemmelsesmedlemsstat Lugar y fecha de emision Place and date of issue Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelse Sello del organismo emisor Seal of issuing body Cachet de l'organisme Ã ©metteur Stempel der ausstellenden BehÃ ¶rde Timbro dell'ufficio emittente Stempel van de met de afgifte belaste instantie Den udstedende myndigheds stempel (Firma del responsable) (Signature of officer responsible) (Signature du . responsable) (Unterschrift des Zeichnungsberechtigten) (Firma dell'incaricato) (Handtekening van de verantwoordelijke ambtenaar) (Den ansvarlige tjenestemands underskrift) Secretaria de Estado de comercio y negociaciones econÃ ³micas internacionales 10 . 12 . 79 Official Journal of the European Communities No L 313 /49 DescripciÃ ³n de la tela Paquetes Numero de la Tarifa aduanera comÃ ºn DescripciÃ ³n de las mercaderÃ ­as ( tarifa aduanera comun) DescripciÃ ³n detallada de la tela Numero de piezas m' Peso en kg No de Orden Marcas y numÃ ©ros Cantidad y naturaleza Description of fabrics Package CCT heading No Description of goods (Common Customs Tariff ) Detailed description of fabrics Number of pieces m' Weight in kg Seria ] No Marks and numbers Number and nature Description des tissus Colis NumÃ ©ro du tarif douanier commun DÃ ©signation des marchandises ( tarif douanier commun ) Description dÃ ©taillÃ ©e des tissus Nombre de piÃ ¨ces MÃ ¨tres carrÃ ©s Poids en kg Numero d'ordre Marques et numÃ ©ros Nombre et nature Beschreibung der Gewebe Laufende Nummer PackstÃ ¼cke Nummer des Gemeinsamen Zolltarifs Warenbezeichnung (Gemeinsamer Zolltarif) Genaue Beschreibung der Gewebe Anzahl der GewebestÃ ¼cke m2 Gewicht in kgZeichenund Nummern Anzahl und Art Descrizione dei tessuti Numero d' ordine Colli Numero della tariffa doganale comune Designazione delle merci (Tariffa doganale comune) Descrizione dettagliata dei tessuti Totale delle pezze Metri quadrati Peso in kg Marche e numeri Numero e natura Omschrijving van de weefsels Colli Post van het gemeenschappe ­ lijk douanetarief Omschrijving van de goederen volgens het gemeenschappelijk douanetarief Nauwkeurige omschrij ­ ving van de weefsels Aantal stukken Aantal m' Gewicht in kg Volg ­ nummer Merken en nummers Aantal en soort Beskrivelse af stofferne Kolli Pos . i den fÃ ¦lles toldtarif Varebeskrivelse (den fÃ ¦lles toldtarif) NÃ ¸je beskrivelse af stofferne Antal stykker Antal m* VÃ ¦gt i kg LÃ ¸be ­ nummer MÃ ¦rker og numre Antal og art